Exhibit 10.10
EXECUTION COPY
SECURITY AND PLEDGE AGREEMENT
Dated as of October 5, 2011
among
Each Grantor
From Time to time Party Hereto
and
U.S. BANK NATIONAL ASSOCIATION
as Collateral Agent for the Secured Parties
 
Second Lien Senior Secured Notes due 2016

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
1. Defined Terms
    2  
 
       
2. Grant of Security
    12  
 
       
3. Security for Secured Obligations
    14  
 
       
4. Grantors Remain Liable
    14  
 
       
5. Representations and Warranties
    14  
 
       
6. Covenants
    19  
 
       
7. Relation to Other Secured Documents
    27  
 
       
8. Further Assurances
    27  
 
       
9. Collateral Agent’s Right to Perform Contracts, Exercise Rights, etc.
    28  
 
       
10. Collateral Agent Appointed Attorney-in-Fact
    28  
 
       
11. Collateral Agent May Perform
    29  
 
       
12. Collateral Agent’s Duties
    29  
 
       
13. Collection of Accounts, General Intangibles and Negotiable Collateral
    29  
 
       
14. Disposition of Pledged Interests by Collateral Agent
    29  
 
       
15. Voting and Other Rights in Respect of Pledged Interests
    30  
 
       
16. Remedies
    30  
 
       
17. Remedies Cumulative
    32  
 
       
18. Marshaling
    32  
 
       
19. Indemnity and Expenses
    32  
 
       
20. Merger, Amendments; Etc.
    33  
 
       
21. Addresses for Notices
    33  
 
       
22. Continuing Security Interest: Releases and Assignments
    33  
 
       
23. Governing Law
    34  

 

 



--------------------------------------------------------------------------------



 



              Page    
 
       
24. New Subsidiaries
    35  
 
       
25. Collateral Agent
    35  
 
       
26. Miscellaneous
    35  
 
       
27. Secured ABL Priority Collateral; Etc.
    36  
 
       
28. Permitted Additional Pari Passu Obligations
    37  
 
       
29. Appointment of Sub-Agent
    38  
 
       
30. Post-Closing Matters
    38  
 
       
SCHEDULE 1 — INFORMATION
       
 
       
SCHEDULE 2 — COMMERCIAL TORT CLAIMS
       
 
       
SCHEDULE 3 — INTELLECTUAL PROPERTY
       
 
       
SCHEDULE 4 — PLEDGED COMPANIES
       
 
       
SCHEDULE 5 — UCC FILING JURISDICTIONS
       
 
       
SCHEDULE 6 — [INTENTIONALLY OMITTED]
       
 
       
SCHEDULE 7a — VESSELS
       
 
       
SCHEDULE 7b — VESSEL INSURANCE
       
 
       
SCHEDULE 8 — ACCOUNTS
       
 
       
SCHEDULE 9 NEGOTIABLE COLLATERAL
       
 
       
ANNEX 1 — FORM OF JOINDER
       
 
       
ANNEX 2 — FORM OF PERMITTED ADDITIONAL SECURED PARTY JOINDER
       
 
       
EXHIBIT A — FORM OF COPYRIGHT SECURITY AGREEMENT
       
 
       
EXHIBIT B — FORM OF PATENT SECURITY AGREEMENT
       
 
       
EXHIBIT C — FORM OF TRADEMARK SECURITY AGREEMENT
       
 
       
EXHIBIT D — FORM OF PLEDGED INTERESTS ADDENDUM
       
 
       
EXHIBIT E — FORM OF VESSEL FLEET MORTGAGE
       
 
       
EXHIBIT F — FORM OF SUB-AGENT APPOINTMENT
       

 

2



--------------------------------------------------------------------------------



 



         
EXHIBIT G — FORM OF LANDLORD’S DISCLAIMER AND CONSENT
       
 
       
EXHIBIT H — FORM OF CONTROL AGREEMENT
       
 
       
EXHIBIT I — FORM OF ASSIGNMENT INSTRUMENT
       

 

3



--------------------------------------------------------------------------------



 



Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement, and the
exercise of any right or remedy by Collateral Agent hereunder, are subject to
the provisions of the Intercreditor Agreement dated as of October 5, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among the ABL Agent, the Notes Agents, and the
Grantors from time to time party thereto. In the event of any conflict between
the terms of the Intercreditor Agreement and the terms of this Agreement, the
terms of the Intercreditor Agreement shall govern and control. Any reference to
“priority” or words of similar effect in describing any of the security
interests created hereunder shall be understood to refer to such priority as set
forth in the Intercreditor Agreement. All representations, warranties and
covenants in this Agreement shall be subject to the provisions and
qualifications set forth in this paragraph.
SECURITY AND PLEDGE AGREEMENT
This SECURITY AND PLEDGE AGREEMENT (this “Agreement”), is entered into as of
October 5, 2011, by and among the Grantors listed on the signature pages hereof
and those additional Persons that hereafter become parties hereto by executing a
Joinder (as defined below) (each, a “Grantor”, and collectively, the
“Grantors”), and U.S. BANK NATIONAL ASSOCIATION as collateral agent for the
Secured Parties (as defined below) (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to the Indenture, dated as of October 5, 2011 (the “Issue
Date”) among the Grantors and U.S. Bank National Association, a national banking
association, as Trustee and Collateral Agent (as it may be Refinanced (as
defined below) from time to time, the “Indenture”), HORIZON LINES, LLC, a
Delaware limited liability company (the “Issuer”), a subsidiary of HORIZON
LINES, INC., a Delaware corporation (the “Company”), has issued to the Holders
the Second Lien Senior Secured Notes due 2016 (the “Notes”), and the Grantors
(other than the Issuer) have guaranteed the obligations of the Issuer under the
Indenture and the Notes;
WHEREAS, in order to induce the Collateral Agent to enter into the Indenture and
this Agreement and to induce the Holders to purchase the Notes, the Grantors
have agreed to grant a continuing security interest in and to the Collateral in
order to secure the prompt and complete payment, observance and performance of,
among other things, the Secured Obligations; and
WHEREAS, from time to time after the date hereof, the Issuer may, subject to the
terms and conditions of the Indenture and this Agreement, incur obligations
(including Additional Notes issued under the Indenture), which are pari passu in
right of payment to the Notes, that the Issuer and the other Grantors desire to
secure on a pari passu basis with the Notes (“Permitted Additional Pari Passu
Obligations”).
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

 



--------------------------------------------------------------------------------



 



1. Defined Terms. All initially capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Indenture or, if not defined in the Indenture, the
meanings ascribed thereto in the Intercreditor Agreement. Any terms (whether
capitalized or lower case) used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Indenture; provided, however, that to the extent that the Code
is used to define any term used herein and if such term is defined differently
in different Articles of the Code, the definition of such term contained in
Article 9 of the Code shall govern. In addition to those terms defined elsewhere
in this Agreement, as used in this Agreement, the following terms shall have the
following meanings:
(a) “ABL Agent” means Wells Fargo Capital Finance, LLC, in its capacity as agent
under the ABL Credit Agreement and any successor or other agent under any ABL
Credit Agreement.
(b) “ABL Credit Agreement” has the meaning specified theretofore in the
Intercreditor Agreement.
(c) “ABL Obligations” has the meaning specified theretofore in the Intercreditor
Agreement.
(d) “ABL Priority Collateral” has the meaning specified therefore in the
Intercreditor Agreement.
(e) “ABL Security Documents” has the meaning specified therefore in the
Intercreditor Agreement.
(f) “Account” means an account (as that term is defined in Article 9 of the
Code).
(g) “Account Debtor” means an account debtor (as that term is defined in the
Code).
(h) “Agreement” has the meaning specified therefor in the preamble to this
Agreement.
(i) “Authorized Representative” shall mean (i) the Collateral Agent for so long
as the Notes Obligations are Secured Obligations hereunder and (ii) any other
trustee, agent or representative designated as an “Authorized Representative”
for any Permitted Additional Secured Parties in a Permitted Additional Secured
Party Joinder delivered to the Collateral Agent and the other Authorized
Representatives in accordance with Section 28 for so long as the Permitted
Additional Pari Passu Obligations for which such party is serving in such
capacity constitute Secured Obligations hereunder; provided that so long as
there are no Permitted Additional Pari Passu Obligations, the Collateral Agent
will be deemed to be the only Authorized Representative for the Secured Parties.
(j) “Bankruptcy Code” means title 11 of the United States Code, as in effect
from time to time.

 

2



--------------------------------------------------------------------------------



 



(k) “Books” means books, records (including each Grantor’s Records indicating,
summarizing, or evidencing such Grantor’s assets (including the Collateral) or
liabilities, each Grantor’s Records relating to such Grantor’s business
operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information), ledger cards, files, correspondence,
customer lists, supplier lists, blueprints, technical specifications, manuals,
computer software and related documentation, computer printouts, tapes, disks
and other electronic storage media and related data processing software and
similar items that at any time evidence or contain information relating to any
of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.
(l) “Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York.
(m) “Capital Stock” has the meaning specified therefor in the Indenture.
(n) “Cash Equivalents” has the meaning specified therefor in the Indenture.
(o) “Chassis” means equipment consisting of bare chassis (as customarily defined
in the container shipping and transportation industry) utilized for purposes of
container transportation.
(p) “Chartered Vessel” shall mean any Vessel leased, chartered, subleased or
subchartered by a Grantor or any Subsidiary pursuant to one or more Chartered
Vessel Documents.
(q) “Chartered Vessel Documents” shall mean all Vessel leases, charters,
subleases, subcharters and all related documents in respect of any Chartered
Vessel.
(r) “Chattel Paper” means chattel paper (as that term is defined in the Code),
and includes tangible chattel paper and electronic chattel paper.
(s) “Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Collateral Agent’s Lien on any Collateral is governed
by the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “Code” means the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
(t) “Collateral” has the meaning specified therefor in Section 2.
(u) “Collateral Agent” has the meaning specified therefor in the preamble to
this Agreement.
(v) “Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

3



--------------------------------------------------------------------------------



 



(w) “Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
(x) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 2.
(y) “Commission” has the meaning specified therefor in the Indenture.
(z) “Company” has the meaning specified therefor in the recitals to this
Agreement.
(aa) “Control Agreement” means a control agreement, in form and substance
necessary to perfect the security interest in favor of Collateral Agent,
executed and delivered by a Grantor, Collateral Agent, and the applicable
securities intermediary (with respect to a Securities Account) or bank (with
respect to a Deposit Account).
(bb) “Controlled Account” has the meaning specified therefor in Section 6(k).
(cc) “Controlled Account Agreements” means those certain cash management
agreements, in form and substance necessary to perfect the security interest in
favor of Collateral Agent, each of which is executed and delivered by a Grantor,
Collateral Agent, and one of the Controlled Account Banks.
(dd) “Controlled Account Bank” has the meaning specified therefor in Section
6(k).
(ee) “Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 3, (iii) income, license fees, royalties, damages, and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements, misappropriations, and violations
thereof, (iv) the right to sue for past, present, and future infringements,
misappropriations, and violations thereof, and (v) all of each Grantor’s rights
corresponding thereto throughout the world.
(ff) “Copyright Security Agreement” means each Copyright Security Agreement
executed and delivered by Grantors, or any of them, and Collateral Agent, in
substantially the form of Exhibit A.
(gg) “CoT Chassis” means Chassis, but only if the perfection of a security
interest in such chassis is subject to a certificate of title statute that
provides for such security interest to be indicated on such certificate of title
as a condition or result of perfection.
(hh) “Deposit Account” means a deposit account (as that term is defined in the
Code).

 

4



--------------------------------------------------------------------------------



 



(ii) “Documents” means documents (as that term is defined in the Code).
(jj) “Equipment” means (i) any and all equipment (as that term is defined in the
Code), and (ii) all Vessels (regardless of whether classified as equipment under
the Code).
(kk) “Equity Interests” means all shares, options, warrants, membership
interests, partnership interests or other interests of any kind, participations,
or other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act) or any other equity
interest of any kind in such Person.
(ll) “Event of Default” has the meaning specified therefor in the Indenture or
any Permitted Additional Pari Passu Debt Documents.
(mm) “Excluded Accounts” means (a) Deposit Accounts specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for Company’s or its Subsidiaries’ employees and (b) other Deposit Accounts,
so long as (i) the balance of each such Deposit Account is transferred to a
Deposit Account that is subject to a Control Agreement not less than once during
every five (5) Business Days and (ii) the balance in any such Deposit Account
does not exceed $2,000,000 for more than one (1) Business Day and the balance in
all such Deposit Accounts does not exceed $5,000,000 for more than one
(1) Business Day, but in any event, the balance in all such Deposit Accounts
does not exceed $10,000,000 at any time.
(nn) “Excluded Assets” means any of the following: (i) any property or assets
owned by any Subsidiary of the Company which is not a Grantor; (ii) any assets
other than Notes Priority Collateral which do not secure ABL Obligations
(including, without limitation, assets of employee benefit plans) or which are
purported to secure ABL Obligations but such Liens are not required to be
perfected under the ABL Security Documents or the perfection of such Liens has
been waived; (iii) Excluded Contracts; (iv) Excluded Equipment; (v) any voting
security that is issued by a Foreign Subsidiary (that is a corporation for
United States federal income tax purposes) and owned by the Company or any
Grantor, if and to the extent that the inclusion of such voting security in the
Collateral would cause the Collateral pledged by the Company or such Grantor, as
the case may be, to include in the aggregate more than 65% of the total combined
voting power of all classes of voting securities of such Foreign Subsidiary;
(vi) any Capital Stock and other securities of each Subsidiary of the Company to
the extent that and for so long as the pledge of such Capital Stock or other
securities to secure the Notes or the Note Guarantees would cause such
Subsidiary to be required to file separate financial statements with the
Commission pursuant to Rule 3-16 of Regulation S-X (as in effect from time to
time); (vii) proceeds and products from any and all of the foregoing excluded
collateral described in clauses (i) through (v), unless such proceeds or
products would otherwise constitute Collateral securing Notes Obligations;
(viii) any property or asset (other than Excluded Contracts and Excluded
Equipment) only to the extent and for so long as the grant of a security
interest in such property or asset (including the perfection of such property or
asset) is prohibited by, or would constitute a breach or default under or
require any consent not obtained under, any applicable law or

 

5



--------------------------------------------------------------------------------



 



contract, license or other document evidencing or giving rise to such property
(except to the extent such prohibition, breach or default is ineffective under
applicable law); (ix) any United States intent-to-use trademark applications to
the extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law, provided that
upon submission and acceptance by the PTO of an amendment to allege use pursuant
to 15 U.S.C. Section 1060(a) (or any successor provision), such intent-to-use
trademark application shall be considered Collateral; and (x)(A) any interest
in, to or under any Vessel (which term, for purposes of this clause (x), shall
include the Capital Stock of a Person substantially all of the assets of which
is a Vessel, as the context may require but which, for the avoidance of doubt,
shall exclude any Vessel identified as a “Mortgaged Vessel” on Schedule 7a) that
is or will be subject to a Lien permitted by paragraph (38) of the definition of
“Permitted Lien” in the Indenture) in favor of the United States of America as
collateral for guarantees issued under 46 U.S.C. Chapter 537, (B) any “escrow
fund” (as such term is used in 46 U.S.C. § 53715) permitted under the terms of
the Note Documents and established pursuant to 46 U.S.C. § 53715, (C) any
“deposit fund” (as such term is used in 46 U.S.C. § 53716) permitted under the
terms of the Note Documents and established pursuant to 46 U.S.C. § 53716, and
(D) any assets in any such “escrow fund” or “deposit fund” to the extent such
assets are permitted to be deposited therein or otherwise exist therein under
the terms of the Note Documents; provided that in each case of this clause (x),
such assets or such “escrow fund” or “deposit fund”, as the case may be, shall
constitute “Excluded Assets” only to the extent and for so long as such statutes
or the United States validly prohibits a Lien on such assets or such “escrow
fund” or “deposit fund” in favor of Collateral Agent or any other Person and the
Grantors shall notify Collateral Agent of the existence of any Deposit Account
or Securities Account related thereto otherwise in accordance with the terms of
the Note Documents, along with a written statement as to whether such Deposit
Account or Securities Account constitute Excluded Assets; provided, further,
that if any asset or “escrow fund” or “deposit fund” constituting an Excluded
Asset as of the date hereof shall cease to be an Excluded Asset the Grantors
shall promptly notify Agent that such asset or “escrow fund” or “deposit fund”
is no longer an “Excluded Asset”.
(oo) “Excluded Contract” means at any date any rights or interest of any Grantor
in, to or under any agreement, contract, license, instrument, document or other
general intangible (referred to solely for purposes of this definition as a
“Contract”) (a) to the extent that such Contract by the express terms of a valid
and enforceable restriction in favor of a Person who is not the Company or any
Subsidiary of the Company, or any requirement of law, prohibits, or requires any
consent or establishes any other condition for, an assignment thereof or a grant
of a security interest therein by the Company or a Subsidiary of the Company
(including but not limited to any interest in, to or under (A) any Capital
Construction Fund Agreement entered into between the Issuer or any Grantor and
the United States of America under 46 U.S.C. Chapter 535, (B) the Fund (as
defined in any such Capital Construction Fund Agreement) permitted hereunder and
established pursuant to 46 U.S.C. Chapter 535, and (C) any assets in any such
Fund to the extent such assets are permitted to be deposited therein or
otherwise exist therein under the terms of the Note Documents); provided, that
in each case of this definition such Contracts, Capital Construction Fund
Agreements, Funds or assets as the case may be shall constitute “Excluded
Contracts” only to the extent and only for so long as the applicable Contract or
Capital Construction Fund Agreement validly prohibits a Lien on any such
Contracts, Capital Construction Fund Agreements, Funds or assets in favor of
Collateral Agent or any other Person

 

6



--------------------------------------------------------------------------------



 



and the Grantors shall notify Agent of the existence of any Deposit Account or
Securities Account related thereto otherwise in accordance with the terms of the
Note Documents, along with a written statement as to whether such Deposit
Account or Securities Account constitute Excluded Contracts; provided, further,
that if any Contracts, Capital Construction Fund Agreements, Funds or assets as
the case may be constituting an Excluded Contract as of the date hereof shall
cease to be an Excluded Contract the Grantors shall promptly notify Agent that
such Contract, Capital Construction Fund Agreement, Fund or asset as the case
may be is no longer an “Excluded Contract”; provided, further, that: (x) rights
to payment under any such Contract otherwise constituting an Excluded Contract
by virtue of this definition shall be included in the Collateral to the extent
permitted thereby or by Section 9-406, Section 9-408 or any other applicable
provision of the Code and (y) all proceeds paid or payable to any Grantor from
any sale, transfer or assignment of such Contract and all rights to receive such
proceeds shall be included in the Collateral.
(pp) “Excluded Equipment” means at any date any equipment or other assets of any
Grantor which is subject to, or secured by a Lien permitted by clause (4), (5),
(7), other than as set forth in clause (x)(A) of the definition of “Excluded
Assets” (38) or, to the extent relating thereto, (13) of the definition of
“Permitted Liens” in the Indenture if and to the extent that (a) the express
terms of a valid and enforceable restriction in favor of a Person who is not the
Company or a Subsidiary of the Company contained in the agreements or documents
granting or governing such Lien prohibits, or requires any consent or
establishes any other conditions for, an assignment thereof, or a grant of a
security interest therein, by any Grantor and (b) such restriction relates only
to the asset or assets acquired by any Grantor with the proceeds of the
Indebtedness secured by such Lien and attachments thereto or substitutions
therefor; provided that all proceeds paid or payable to any Grantor from any
sale, transfer or assignment or other voluntary or involuntary disposition of
such equipment or other assets and all rights to receive such proceeds shall be
included in the Collateral to the extent not otherwise required to be paid to
the holder of the Indebtedness secured by such equipment or other assets.
(qq) “Fixtures” means fixtures (as that term is defined in the Code).
(rr) “Foreign Subsidiary” has the meaning specified therefor in the Indenture.
(ss) “General Intangibles” means general intangibles (as that term is defined in
the Code), and includes payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.
(tt) “Grantor” and “Grantors” have the respective meanings specified therefor in
the preamble to this Agreement.

 

7



--------------------------------------------------------------------------------



 



(uu) “Holder” has the meaning specified therefor in the Indenture.
(vv) “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.
(ww) “Intellectual Property” means any and all (i) Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof, (ii) all copies and embodiments of any of
the foregoing (in whatever form or medium), (iii) all income, royalties, damages
and payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements,
misappropriations, violations thereof, (iv) the right to sue for past, present,
and future infringements, misappropriations, and violations thereof, and (v) all
rights corresponding thereto throughout the world.
(xx) “Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (B) the license agreements
listed on Schedule 3, and (C) the right to use any of the licenses or other
similar rights described in this definition in connection with the enforcement
of the Secured Parties’ rights under the Secured Documents and (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect to clause (i) and (ii) above, including payments there under and damages
and payments for past, present, or future infringements, misappropriations, and
violations thereof, (iv) the right to sue for past, present, and future breach
or violations thereof, and (v) all rights corresponding thereto throughout the
world.
(yy) “Intercreditor Agreement” has the meaning specified therefore in the
Indenture.
(zz) “Inventory” means inventory (as that term is defined in the Code).
(aaa) “Investment Related Property” means (i) any and all investment property
(as that term is defined in the Code), and (ii) any and all of the following
(regardless of whether classified as investment property under the Code): all
Pledged Interests, Pledged Operating Agreements, and Pledged Partnership
Agreements.

 

8



--------------------------------------------------------------------------------



 



(bbb) “Joinder” means each Joinder to this Agreement executed and delivered by
Collateral Agent and each of the other parties listed on the signature pages
thereto, in substantially the form of Annex 1.
(ccc) “Lien” has the meaning specified therefor in the Indenture.
(ddd) “Material Adverse Change” has the meaning specified therefor in the ABL
Credit Agreement as in effect on the Issue Date.
(eee) “Mortgage” means a mortgage, deed of trust, or deed to secure debt, in
form and substance necessary to perfect the security interest in favor of the
Collateral Agent.
(fff) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code) and Pledged Notes.
(ggg) “Note” or “Notes” shall mean any note or notes, as the case may be,
authenticated and delivered under the Indenture.
(hhh) “Note Documents” means the Notes, the Note Guarantees, the Indenture and
the Security Documents, as such instruments and agreements may be Refinanced,
from time to time.
(iii) “Note Guarantees” has the meaning specified therefor in the Indenture.
(jjj) “Notes Obligations” means the obligations of any Grantor and any other
obligor under the Note Documents (i) to pay principal, premium, if any, and
interest (including any interest accruing after the commencement of bankruptcy
or insolvency proceedings) when due and payable, and all other amounts due or to
become due, in each case, under or in connection with the Indenture, the Notes
and any other Note Document, and (ii) to perform all of their other respective
obligations to the Trustee, the Collateral Agent and the Holders under the Note
Documents, in each case, according to the respective terms thereof.
(kkk) “Notes Priority Collateral” has the meaning specified therefore in the
Intercreditor Agreement.
(lll) “Notes Secured Parties” shall mean the Collateral Agent, the Trustee and
Holders of the Notes.
(mmm) “Patents” means patents and patent applications, including (i) the patents
and patent applications listed on Schedule 3, (ii) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements,
misappropriations, or violations thereof, (iv) the right to sue for past,
present, and future infringements, misappropriations, or violations thereof, and
(v) all of each Grantor’s rights corresponding thereto throughout the world.

 

9



--------------------------------------------------------------------------------



 



(nnn) “Patent Security Agreement” means each Patent Security Agreement executed
and delivered by Grantors, or any of them, and Collateral Agent, in
substantially the form of Exhibit B.
(ooo) “Permitted Additional Pari Passu Documents” means any document or
instrument (including, without limitation, any indenture, credit agreement or
facility, loan agreement or facility, note, bond, debenture, guarantee,
indemnity agreement or other evidence of indebtedness) that governs any
Permitted Additional Pari Passu Obligations, as such instruments and agreements
may be Refinanced, from time to time.
(ppp) “Permitted Additional Pari Passu Obligations” has the meaning specified
therefor in the recitals to this Agreement.
(qqq) “Permitted Additional Secured Parties” shall mean the holders from time to
time of Permitted Additional Pari Passu Obligations and the Authorized
Representative for any such Permitted Additional Pari Passu Obligations.
(rrr) “Permitted Additional Secured Party Joinder” shall mean a completed
joinder in the form of Annex 2 hereto.
(sss) “Permitted Liens” has the meaning specified therefor in the Indenture.
(ttt) “Person” has the meaning specified therefor in the Indenture.
(uuu) “Pledged Companies” means each Person listed on Schedule 4 as a “Pledged
Company”, together with each other Person, all or a portion of whose Equity
Interests are acquired or otherwise owned by a Grantor after the Issue Date.
(vvv) “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Equity Interests listed on Schedule 4 and all other Equity
Interests now owned or hereafter acquired by such Grantor, regardless of class
or designation, and all substitutions therefor and replacements thereof, all
proceeds thereof and all rights relating thereto, also including any
certificates representing the Equity Interests, the right to receive any
certificates representing any of the Equity Interests, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.
(www) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit D.
(xxx) “Pledged Notes” means all of each Grantor’s right, title and interest in
and to all of the promissory notes listed on Schedule 4 and all other promissory
notes now owned or hereafter acquired by such Grantor, and all substitutions
therefor and replacements thereof and all proceeds thereof and all rights
relating thereto.

 

10



--------------------------------------------------------------------------------



 



(yyy) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.
(zzz) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.
(aaaa) “Proceeds” has the meaning specified therefor in Section 2.
(bbbb) “PTO” means the United States Patent and Trademark Office.
(cccc) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor and the improvements thereto.
(dddd) “Records” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.
(eeee) “Refinance” means, in respect of any Indebtedness, to refinance, extend,
renew, defease, amend, modify, supplement, restructure, replace, refund or
repay, or to issue other indebtedness, in exchange or replacement for, such
Indebtedness, in any case in whole or in part and such term shall include,
without limitation, increasing the amount borrowable thereunder, altering the
maturity date thereof and adding subsidiaries as borrowers or guarantors
thereunder. “Refinanced” and “Refinancing” shall have correlative meanings.
(ffff) “Restricted Subsidiary” has the meaning specified therefore in the
Indenture.
(gggg) “Secured Documents” means the Note Documents and Permitted Additional
Pari Passu Debt Documents.
(hhhh) “Secured Obligations” means each and all of the following: (a) the Notes
Obligations and (b) Permitted Additional Pari Passu Obligations (if any)
(including, in the case of each of clauses (a) and (b) reasonable and documented
attorneys’, agents’ and professional advisors’ fees and expenses and any
interest, fees, or expenses that accrue after the filing of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any Insolvency Proceeding).
(iiii) “Secured Parties” shall mean, collectively, the Collateral Agent, the
Trustee, the Notes Secured Parties and any Permitted Additional Secured Parties.
(jjjj) “Securities Account” means a securities account (as that term is defined
in the Code).
(kkkk) “Security Documents” has the meaning specified therefore in the
Indenture.
(llll) “Security Interest” has the meaning specified therefor in Section 2.

 

11



--------------------------------------------------------------------------------



 



(mmmm) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Related Property.
(nnnn) “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (i) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 3, (ii) all renewals thereof, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements,
misappropriations, violations, or dilutions thereof, (iv) the right to sue for
past, present and future infringements and dilutions thereof, (v) the goodwill
of each Grantor’s business symbolized by the foregoing or connected therewith,
and (vi) all of each Grantor’s rights corresponding thereto throughout the
world.
(oooo) “Trademark Security Agreement” means each Trademark Security Agreement
executed and delivered by Grantors, or any of them, and Collateral Agent, in
substantially the form of Exhibit C.
(pppp) “Trustee” has the meaning specified therefore in the Indenture.
(qqqq) “URL” means “uniform resource locator,” an internet web address.
(rrrr) “Vehicles” means Chassis, motor vehicles and other assets subject to a
certificate of title statute (other than Vessels).
(ssss) “Vessel” means any watercraft or other artificial contrivance used, or
capable of being used, as a means of transportation on water which is owned by
and registered in the name of any of the Grantors or leased by any of the
Grantors pursuant to a lease on a demise or bareboat charter basis or pursuant
to an operating agreement constituting a capital lease obligation, including all
spares, equipment, and any additional improvements associated with such
watercraft or contrivance.
(tttt) “Vessel Fleet Mortgage” shall mean the mortgage or other security
document granting a Lien on a Vessel owned and registered in the name of a
Grantor. The Vessel Fleet Mortgage shall be substantially in the form attached
hereto as Exhibit E.
2. Grant of Security. Each Grantor hereby unconditionally grants to Collateral
Agent, for the benefit of the Secured Parties, to secure the Secured
Obligations, a continuing security interest (hereinafter referred to as the
“Security Interest”) in all of such Grantor’s right, title, and interest in and
to the following, whether now owned or hereafter acquired or arising and
wherever located (the “Collateral”):
(a) all of such Grantor’s Accounts;
(b) all of such Grantor’s Books;

 

12



--------------------------------------------------------------------------------



 



(c) all of such Grantor’s Chattel Paper;
(d) all of such Grantor’s Deposit Accounts;
(e) all of such Grantor’s Goods, Equipment and Fixtures;
(f) all of such Grantor’s General Intangibles;
(g) all of such Grantor’s Intellectual Property and Intellectual Property
Licenses;
(h) all of such Grantor’s Documents;
(i) all of such Grantor’s Inventory;
(j) all of such Grantor’s Investment Related Property;
(k) all of such Grantor’s Negotiable Collateral;
(l) all of such Grantor’s Supporting Obligations;
(m) all of such Grantor’s Commercial Tort Claims;
(n) all of such Grantor’s Vehicles;
(o) all of such Grantor’s money or Cash Equivalents or other assets of such
Grantor that now or hereafter comes into existence, whether or not in the
possession, custody, or control of Collateral Agent (or its agent or designee)
or any other Secured Party; and
(p) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Collateral Support,
Deposit Accounts, Equipment, Fixtures, General Intangibles, Goods, Intellectual
Property, Intellectual Property Licenses, Inventory, Investment Related
Property, Negotiable Collateral, Supporting Obligations, Vehicles, money, or
other tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” also includes
whatever is receivable or received when Investment Related Property or proceeds
are sold, exchanged, collected, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes proceeds of any indemnity
or guaranty payable to any Grantor or Collateral Agent from time to time with
respect to any of the Investment Related Property.

 

13



--------------------------------------------------------------------------------



 



Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include Excluded Assets. None of the covenants or
representations and warranties herein or in any other Security Documents shall
be deemed to apply to any property constituting Excluded Assets.
3. Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement also secures the payment of all amounts which constitute part of
the Secured Obligations and would be owed by Grantors, or any of them, to
Collateral Agent, the Secured Parties or any of them, but for the fact that they
are unenforceable or not allowable (in whole or in part) as a claim in an
Insolvency Proceeding involving any Grantor due to the existence of such
Insolvency Proceeding.
4. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Collateral Agent or any other Secured Party of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of the Secured Parties shall have any obligation or liability under
such contracts and agreements included in the Collateral by reason of this
Agreement, nor shall any of the Secured Parties be obligated to perform any of
the obligations or duties of any Grantors thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder. Until an Event of
Default shall occur and be continuing, except as otherwise provided in this
Agreement, the Indenture, or any other Secured Document, Grantors shall have the
right to possession and enjoyment of the Collateral for the purpose of
conducting the ordinary course of their respective businesses, subject to and
upon the terms hereof and of the Indenture and the other Secured Documents.
Without limiting the generality of the foregoing, it is the intention of the
parties hereto that record and beneficial ownership of the Pledged Interests,
including all voting, consensual, dividend, and distribution rights, shall
remain in the applicable Grantor until (i) the occurrence and continuance of an
Event of Default and (ii) Collateral Agent has notified the applicable Grantor
of Collateral Agent’s election to exercise such rights with respect to the
Pledged Interests pursuant to Section 15.
5. Representations and Warranties. Each Grantor hereby represents and warrants
to Collateral Agent, for the benefit of the Secured Parties, that as of the
Issue Date:
(a) The exact legal name of each Grantor, type of entity of each Grantor, its
state of organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Schedule 1.
(b) Each Grantor’s mailing address and the location of its place of business (if
it has only one) or its chief executive office (if it has more than one place of
business), are disclosed in Schedule 1.

 

14



--------------------------------------------------------------------------------



 



(c) Schedule 1 sets forth all Real Property owned or leased by any of the
Grantors.
(d) Schedule 2 sets forth all Commercial Tort Claims of any Grantor for which
the expected amount recoverable exceeds $1,000,000.
(e) Schedule 3 provides a complete and correct list of (i) all registered
Copyrights owned by any Grantor and all applications for registration of
Copyrights owned by any Grantor; (ii) all Intellectual Property Licenses entered
into by any Grantor pursuant to which (A) any Grantor has provided any license
or other rights in Intellectual Property that is material to the business of
such Grantor owned or controlled by such Grantor to any other Person other than
non-exclusive licenses granted in the ordinary course of business or (B) any
Person has granted to any Grantor any exclusive license or other rights in
Intellectual Property owned or controlled by such Person that is material to the
business of such Grantor, including any Intellectual Property that is
incorporated in any Inventory, software, or other product marketed, sold,
licensed, or distributed by such Grantor, other than licenses of
commercially-available software; (iii) all Patents owned by any Grantor and all
applications for Patents owned by any Grantor; and (iv) all registered
Trademarks owned by any Grantor, all applications for registration of Trademarks
owned by any Grantor, and all other Trademarks owned by any Grantor and material
to the conduct of the business of any Grantor.
(f) (i) each Grantor owns exclusively or holds licenses in, or otherwise has the
rights to use, all Intellectual Property that is necessary to the conduct of its
business;
(ii) to each Grantor’s knowledge after reasonable inquiry, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Grantor, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Change;
(iii) (A) to each Grantor’s knowledge after reasonable inquiry, (1) such Grantor
has not in the past six (6) years infringed or misappropriated and is not
currently infringing or misappropriating any Intellectual Property rights of any
Person, and (2) no product manufactured, used, distributed, licensed, or sold by
or service provided by such Grantor has in the past six (6) years infringed or
misappropriated or is currently infringing or misappropriating any Intellectual
Property rights of any Person, in each case, except where such infringement
either individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Change, and (B) there are no pending, or to any
Grantor’s knowledge after reasonable inquiry, threatened infringement or
misappropriation claims or proceedings pending against any Grantor, and no
Grantor has received any notice or other communication of any actual or alleged
infringement or misappropriation of any Intellectual Property rights of any
Person, in each case, except where such infringement either individually or in
the aggregate could not reasonably be expected to result in a Material Adverse
Change;
(iv) to each Grantor’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Grantor and necessary in the conduct of its business are valid, subsisting and
enforceable and in compliance with all legal requirements, filings, and payments
and other actions that are required to maintain such Intellectual Property in
full force and effect, and

 

15



--------------------------------------------------------------------------------



 



(v) each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor that are material to the business of such Grantor.
(g) This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code or the delivery of Control Agreements with
respect to Deposit Accounts and Securities Accounts, all filings and other
actions necessary to perfect and protect such security interest have been duly
taken or will have been taken upon the filing of financing statements listing
each applicable Grantor, as a debtor, and Collateral Agent, as secured party, in
the jurisdictions listed next to such Grantor’s name on Schedule 5, or the
delivery of Control Agreements with respect to each of the Deposit Accounts and
Securities Accounts listed on Schedule 8. Upon the making of such filings and
the delivery of such Control Agreements, Collateral Agent shall have (a) a
perfected security interest in and upon the Notes Priority Collateral (subject
only to Permitted Liens) to the extent such security interest can be perfected
by the filing of a financing statement or the delivery of a Control Agreement
and (b) a perfected security interest in and upon the ABL Priority Collateral
(subject only to Permitted Liens) to the extent such security interest can be
perfected by the filing of a financing statement or the delivery of a Control
Agreement, in each case, with the Lien priorities set forth in the Intercreditor
Agreement (subject, in each case, only to Permitted Liens and the relative
priorities thereof). Upon filing of the Copyright Security Agreement with the
United States Copyright Office, filing of the Patent Security Agreement and the
Trademark Security Agreement with the PTO, and the filing of appropriate
financing statements in the jurisdictions listed on Schedule 5, all action
necessary to protect and perfect the Security Interest in the United States in
and on each Grantor’s Patents, Trademarks, or Copyrights has been taken and such
perfected Security Interest is enforceable as such as against any and all
creditors of and purchasers from any Grantor.
(h) Schedule 4 provides a complete and correct list of all Equity Interests
owned by any Grantor and all other investment property owned by any Grantor.
(i) (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 4 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the date hereof;
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid, nonassessable, and, to the extent that (x) the such Pledged Interests are
“securities” for purposes of Articles 8 and 9 of the Code or (y) the applicable
Pledged Company has elected to have such Pledged Interests treated as
“securities” for such purposes, certificated and the Pledged Interests
constitute or will constitute the percentage of the issued and outstanding
Equity Interests of the Pledged Companies of such Grantor identified on
Schedule 4 as supplemented or modified by any Pledged Interests Addendum or any
Joinder to this Agreement; (iii) such Grantor has the right and

 

16



--------------------------------------------------------------------------------



 



requisite authority to pledge, the Investment Related Property pledged by such
Grantor to Collateral Agent as provided herein; (iv) all actions necessary to
perfect and establish, or otherwise protect, Collateral Agent’s Liens in the
Investment Related Property, and the proceeds thereof, will have been duly
taken, upon (A) the execution and delivery of this Agreement; (B) the taking of
possession by Collateral Agent (or its agent or designee) of any certificates
representing the Pledged Interests, together with undated powers (or other
documents of transfer acceptable to Collateral Agent) endorsed in blank by the
applicable Grantor; (C) the filing of financing statements in the applicable
jurisdiction set forth on Schedule 5 for such Grantor with respect to the
Pledged Interests of such Grantor that are not represented by certificates, and
(D) with respect to any Securities Accounts, and any securities entitlements or
other financial assets credited thereto, the delivery of Control Agreements with
respect thereto; and (v) subject to the Intercreditor Agreement, each Grantor
has delivered to and deposited with Collateral Agent all certificates
representing the Pledged Interests owned by such Grantor to the extent such
Pledged Interests are represented by certificates, and undated powers (or other
documents of transfer acceptable to Collateral Agent) endorsed in blank with
respect to such certificates. None of the Pledged Interests owned or held by
such Grantor has been issued or transferred in violation of any securities
registration, securities disclosure, or similar laws of any jurisdiction to
which such issuance or transfer may be subject.
(j) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by
Collateral Agent of the voting or other rights provided for in this Agreement
with respect to the Investment Related Property or the remedies in respect of
the Collateral pursuant to this Agreement, except as may be required (x) in
connection with such disposition of Investment Related Property by laws
affecting the offering and sale of securities generally and (y) in connection
with the voting or disposition of Pledged Interests or any other Collateral in
order to comply with applicable law and for the Grantors to maintain their
qualification as “citizens of the United States” within the meaning of 46 U.S.C.
§ 50501 (a) and (d), qualified to operate in the coastwise trade of the United
States. No Intellectual Property License of any Grantor that is necessary to the
conduct of such Grantor’s business requires any consent of any other Person in
order for such Grantor to grant the security interest granted hereunder in such
Grantor’s right, title or interest in or to such Intellectual Property License.
(k) Intentionally Omitted.
(l) Schedule 7a sets forth for each Vessel, (a) its name, (b) its owner, (c) the
arrangements (including intercompany arrangements) pursuant to which the Vessel
is chartered or operated by any Grantor, (d) its class description, (e) the name
of its classification society, (f) its shipyard and year in which the Vessel was
constructed and (g) any and all applicable Chartered Vessel Documents. Except as
could not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Change, the Grantors own or are licensed or otherwise have
the right to use all Vessels. Except as could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Change, each
Vessel (i) is adequate and suitable for use by such Grantor in its business as
presently conducted by it, ordinary wear and tear and depreciation excepted;
(ii) is seaworthy for hull and machinery

 

17



--------------------------------------------------------------------------------



 



insurance warranty purposes; (iii) is insured in accordance with the Vessel
Fleet Mortgage and each of the arrangements pursuant to which the Vessel is
chartered or operated by each Grantor as such mortgage and such arrangements are
set forth in Schedule 7b; (iv) is in compliance with any applicable Chartered
Vessel Documents covering such Vessel; (v) is in compliance with all Federal,
state, local or foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, code and decrees, or rule of common law as are applicable to
Vessels documented under U.S. flag and is operated by a Grantor in accordance
with past practice; (vi) in the case of a Vessel that is owned by a Grantor, is
properly documented under the U.S. flag; (vii) in the case of a Chartered Vessel
that is operated in the coastwise trade of the United States, assuming that the
relevant owner participant, the relevant owner trustee and Shipco under the
applicable Chartered Vessel Documents for such Chartered Vessel are “citizens of
the United States” within the meaning of 46 U.S.C. § 50501 (a) and (d),
qualified to operate in the coastwise trade of the United States, is properly
documented under the U.S. flag; (viii) in the case of a Chartered Vessel that is
not operated in the coastwise trade of the United States, assuming that the
shipowner of such Chartered Vessel under the applicable Chartered Vessel
Documents for such Vessel is qualified to document a vessel under 46 U.S.C. §
12103, is properly documented under the U.S. flag; and (xi) is in compliance
with the requirements of its present class and classification society except as
noted in Schedule 7c. As of the Issue Date, all of the Vessels are in class. The
Vessel Fleet Mortgage in favor of the Collateral Agent, for the benefit of the
Secured Parties, is effective to create a legal, valid and enforceable Lien on
all the applicable mortgagor’s right, title and interest in and to the whole of
the Vessels covered thereby and the proceeds thereof, and when the Vessel Fleet
Mortgage is filed for recording, and recorded, with the National Vessel
Documentation Center of the United States Coast Guard, the Vessel Fleet Mortgage
shall constitute, as of the date and time of filing, a second “preferred
mortgage” on the Mortgaged Vessels covered thereby in favor of the Collateral
Agent for the benefit of the Secured Parties under Chapter 313 of Title 46 of
the United States Code, as amended, having the effect and with the priority
provided under such law, subject only to Permitted Liens.
(m) Schedule 8 provides a complete and correct list of all of the Deposit
Accounts and Securities Accounts owned by any Grantor.
(n) To each Grantor’s knowledge, there is no default, breach, violation, or
event of acceleration existing under any Pledged Note and no event has occurred
or circumstance exists which, with the passage of time or the giving of notice,
or both, would constitute a default, breach, violation, or event of acceleration
under any Pledged Note. No Grantor that is an obligee under a Pledged Note has
waived any default, breach, violation, or event of acceleration under such
Pledged Note.
(o) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents and warrants that the Pledged Interests issued pursuant to
such agreement (A) are not dealt in or traded on securities exchanges or in
securities markets, (B) do not constitute investment company securities, and
(C) are not held by such Grantor in a securities account.
(p) Schedule 9 provides a complete and correct list of all of the Negotiable
Collateral owned by any Grantor.

 

18



--------------------------------------------------------------------------------



 



6. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Collateral Agent that from and after the date of this Agreement and until the
date of termination of this Agreement in accordance with Section 22 it shall
comply with each of the following terms.
(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, in each case, having an aggregate value or
face amount of $1,000,000 or more, the Grantors shall promptly (and in any event
within three (3) Business Days after receipt thereof) notify Collateral Agent in
writing thereof, and if and to the extent that perfection or priority of
Collateral Agent’s Security Interest is dependent on or enhanced by possession,
the applicable Grantor, promptly (and in any event within ten (10) Business
Days), shall endorse and deliver physical possession of such Negotiable
Collateral, Investment Related Property, or Chattel Paper to Collateral Agent,
together with such undated powers (or other relevant document of transfer
acceptable to Collateral Agent) endorsed in blank as shall be requested by
Collateral Agent, and shall execute such other documents and instruments as
shall be reasonably requested by Collateral Agent and do such other acts or
things necessary to protect Collateral Agent’s security interest therein.
(b) Chattel Paper.
(i) Promptly after acquiring any electronic Chattel Paper with an aggregate
value or face amount equal to or in excess of $1,000,000 (and in any event
within three (3) Business Days after receipt thereof) each Grantor shall notify
Collateral Agent in writing thereof, and shall promptly (and in any event within
ten (10) Business Days) after request by Collateral Agent, each Grantor shall
take all steps reasonably necessary to grant Collateral Agent control of all
electronic Chattel Paper in accordance with the Code and all “transferable
records” as that term is defined in Section 16 of the Uniform Electronic
Transaction Act and Section 201 of the federal Electronic Signatures in Global
and National Commerce Act as in effect in any relevant jurisdiction, to the
extent that the aggregate value or face amount of such electronic Chattel Paper
equals or exceeds $1,000,000; and
(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Indenture), promptly upon the request of Collateral Agent such
Chattel Paper and instruments shall be marked with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
Security Interest of U.S. Bank National Association, as Collateral Agent for the
benefit of the Secured Parties (as each such capitalized terms are defined in
that certain Security and Pledge Agreement, dated as of October 5, 2011, by and
among Horizon Lines, LLC and the other Grantors identified therein and U.S. Bank
National Association as Collateral Agent)”.
(c) Control Agreements.
(i) Subject to Section 30, each Grantor shall obtain an authenticated Control
Agreement (which may include a Controlled Account Agreement), from each bank
maintaining a Deposit Account (other than any Excluded Account) for such
Grantor, and which will provide the Collateral Agent with “control” (as such
term is used in Article 9 of the Code) over each such Deposit Account;

 

19



--------------------------------------------------------------------------------



 



(ii) Except to the extent otherwise excused by the Secured Documents and subject
to Section 30, each Grantor shall obtain an authenticated Control Agreement,
from each issuer of uncertificated securities, securities intermediary, or
commodities intermediary issuing or holding any financial assets or commodities
to or for any Grantor and which provides the Collateral Agent with “control” (as
such term is used in Articles 8 and 9 of the Code) over such uncertificated
securities, financial assets or commodities; and
(iii) Except to the extent otherwise excused by the Secured Documents, each
Grantor shall obtain an authenticated Control Agreement with respect to all of
such Grantor’s investment property and which provides the Collateral Agent with
“control” (as such term is used in Articles 8 and 9 of the Code) over such
investment property.
(d) Letter-of-Credit Rights. If the Grantors (or any of them) are or become the
beneficiary of letters of credit having a face amount or value of $1,000,000 or
more in the aggregate, then the applicable Grantor or the Grantors shall
promptly (and in any event within three (3) Business Days after becoming a
beneficiary), notify Collateral Agent, in writing, thereof and, promptly (and in
any event within ten (10) Business Days), upon the request of Collateral Agent,
use commercially reasonable efforts to enter into a tri-party agreement with
Collateral Agent and the issuer or confirming bank with respect to
letter-of-credit rights assigning such letter-of-credit rights to Collateral
Agent and directing all payments thereunder to Collateral Agent’s Account.
(e) Commercial Tort Claims. If the Grantors (or any of them) obtain Commercial
Tort Claims having a value, or involving an asserted claim, in the amount of
$1,000,000 or more in the aggregate for all Commercial Tort Claims, then the
applicable Grantor or Grantors shall promptly (and in any event within three
(3) Business Days of obtaining such Commercial Tort Claim), notify Collateral
Agent, in writing, upon incurring or otherwise obtaining such Commercial Tort
Claims and, promptly (and in any event within ten (10) Business Days), amend
Schedule 2 to describe such Commercial Tort Claims in a manner that reasonably
identifies such Commercial Tort Claims, and hereby authorizes the filing of
additional financing statements or amendments to existing financing statements
describing such Commercial Tort Claims, and agrees to do such other acts or
things necessary to protect Collateral Agent’s security interest therein.
(f) Government Contracts. If any Account or Chattel Paper arises out of a
contract or contracts constituting Notes Priority Collateral with the United
States of America or any department, agency, or instrumentality thereof (other
than with respect to Excluded Assets or Excluded Contracts), the Grantors shall
promptly (and in any event within ten (10) Business Days of the creation
thereof) notify Collateral Agent, in writing, thereof and, promptly (and in any
event within ten (10) Business Days) upon the request of Collateral Agent,
execute an assignment instrument in substantially the form of Exhibit I hereto,
and take any steps reasonably required in order that all moneys due or to become
due under such contract or contracts shall be assigned to Collateral Agent, for
the benefit of the Secured Parties.

 

20



--------------------------------------------------------------------------------



 



(g) Intellectual Property.
(i) In order to facilitate filings with the United States Patent and Trademark
Office and the United States Copyright Office, each Grantor shall execute and
deliver to Collateral Agent one or more Copyright Security Agreements, Trademark
Security Agreements, or Patent Security Agreements, or supplements thereto, to
further evidence Collateral Agent’s Lien on such Grantor’s Patents, Trademarks,
or Copyrights, and the General Intangibles of such Grantor relating thereto or
represented thereby, including, commencing on the six-month anniversary hereof
and each six-month anniversary hereafter documentation sufficient to perfect
Collateral Agent’s Liens on such Intellectual Property or Intellectual Property
License for all new Patents or Trademarks that are registered or the subject of
pending applications for registrations, and of all exclusive Intellectual
Property Licenses that are material to the conduct of such Grantor’s business,
in each case, which were entered into, acquired, registered, or for which
applications for registration were filed by any Grantor during the immediately
preceding six-month period and any statement of use or amendment to allege use
was filed with respect to intent-to-use trademark applications. In the case of
such registrations or applications therefor, which were acquired by any Grantor,
each such Grantor shall file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Intellectual Property.
(ii) Each Grantor shall have the duty, with respect to all Intellectual Property
owned by such Grantor (whether now existing or hereafter required) that is
material to and necessary in the conduct of such Grantor’s business, to take all
reasonable and necessary measures to protect and diligently enforce and defend
at such Grantor’s expense all of such Intellectual Property, including (A) to
diligently enforce and defend, including promptly suing for infringement,
misappropriation, or dilution and to recover any and all damages for such
infringement, misappropriation, or dilution, and filing for opposition,
interference, and cancellation against conflicting Intellectual Property rights
of any Person, (B) to prosecute diligently any trademark application or service
mark application that is part of the Trademarks pending as of the date hereof or
hereafter until the termination of this Agreement, (C) to prosecute diligently
any patent application that is part of the Patents pending as of the date hereof
or hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including paying all maintenance fees and filing of applications for
renewal, affidavits of use, and affidavits of noncontestability. Each Grantor
further agrees not to abandon any Intellectual Property or terminate any
Intellectual Property License that is material to and necessary in the conduct
of such Grantor’s business. Each Grantor hereby agrees to take the steps
described in this Section 6(g)(ii) with respect to all new or acquired
Intellectual Property to which it or any of its Subsidiaries is now or later
becomes entitled that is material to and necessary in the conduct of such
Grantor’s business.

 

21



--------------------------------------------------------------------------------



 



(iii) Each Grantor acknowledges and agrees that the Secured Parties shall have
no duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this
Section 6(g)(iii), each Grantor acknowledges and agrees that no member of the
Secured Parties shall be under any obligation to take any steps necessary to
preserve rights in the Collateral consisting of Intellectual Property or
Intellectual Property Licenses against any other Person, but any member of the
Secured Parties may do so at its option from and after the occurrence and during
the continuance of an Event of Default, and all expenses incurred in connection
therewith (including reasonable fees and expenses of attorneys, agents and other
professionals) shall be for the sole account of Company.
(iv) Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving Collateral Agent written notice thereof at least three
(3) Business Days prior to such filing and complying with Section 6(g)(i). Upon
receipt from the United States Copyright Office of notice of registration of any
Copyright, each Grantor shall promptly (but in no event later than three
(3) Business Days following such receipt) notify Collateral Agent in writing of
such registration by delivering, or causing to be delivered, to Collateral
Agent, documentation sufficient to perfect Collateral Agent’s Liens on such
Copyright. If any Grantor acquires from any Person any Copyright registered with
the United States Copyright Office or an application to register any Copyright
with the United States Copyright Office, such Grantor shall promptly (but in no
event later than three (3) Business Days following such acquisition) notify
Collateral Agent, in writing, of such acquisition and deliver, or cause to be
delivered, to Collateral Agent, documentation sufficient to perfect Collateral
Agent’s Liens on such Copyright. In the case of such Copyright registrations or
applications therefor which were acquired by any Grantor, each such Grantor
shall promptly (but in no event later than three (3) Business Days following
such acquisition) file the necessary documents with the appropriate Governmental
Authority identifying the applicable Grantor as the owner (or as a co-owner
thereof, if such is the case) of such Copyrights.
(v) Each Grantor shall take reasonable steps to maintain the confidentiality of,
and otherwise protect and enforce its rights in, the Intellectual Property that
is material to and necessary in the conduct of such Grantor’s business,
including, as applicable (A) protecting the secrecy and confidentiality of its
confidential information and trade secrets by having and enforcing a policy
requiring all current employees, consultants, licensees, vendors and contractors
with access to such information to execute appropriate confidentiality
agreements; (B) taking actions reasonably necessary to ensure that no trade
secret falls into the public domain; and (C) protecting the secrecy and
confidentiality of the source code of all software programs and applications of
which it is the owner or licensee by having and enforcing a policy requiring any
licensees (or sublicensees) of such source code to enter into license agreements
with commercially reasonable use and non-disclosure restrictions.
(vi) No Grantor shall enter into any Intellectual Property License to receive
any license or rights in any Intellectual Property of any other Person unless
such Grantor has used commercially reasonable efforts to permit the assignment
of or grant of a security interest in such Intellectual Property License (and
all rights of Grantor thereunder) to the Collateral Agent (and any transferees
of Collateral Agent).

 

22



--------------------------------------------------------------------------------



 



(h) Investment Related Property.
(i) If any Grantor shall acquire, obtain, receive or become entitled to receive
any Pledged Interests after the date hereof, it shall promptly (and in any event
within three (3) Business Days of acquiring or obtaining such Collateral)
deliver to Collateral Agent a duly executed Pledged Interests Addendum
identifying such Pledged Interests;
(ii) Upon the occurrence and during the continuance of an Event of Default,
following the request of Collateral Agent, all sums of money and property paid
or distributed in respect of the Investment Related Property that are received
by any Grantor shall be held by the Grantors in trust for the benefit of
Collateral Agent segregated from such Grantor’s other property, and such Grantor
shall deliver it forthwith to Collateral Agent in the exact form received;
(iii) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Indenture or any Permitted Additional Pari Passu Debt Documents;
(iv) Each Grantor agrees that it will cooperate with Collateral Agent in
obtaining all necessary approvals and making all necessary filings under
federal, state, local, or foreign law to effect the perfection of the Security
Interest on the Investment Related Property or to effect any sale or transfer
thereof; and
(v) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby covenants that the Pledged Interests issued pursuant to such agreement
(A) to the extent that (x) the such Pledged Interests are “securities” for
purposes of Articles 8 and 9 of the Code or (y) that the applicable Pledged
Company has elected to have such Pledged Interests treated as “securities” for
such purposes, shall be certificated, (B) are not and shall not be dealt in or
traded on securities exchanges or in securities markets, (C) do not and will not
constitute investment company securities, and (D) are not and will not be held
by such Grantor in a securities account.
(i) Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any fee interest in Real Property with a fair market value in
excess of $1,000,000 it (i) will promptly notify Collateral Agent, in writing,
of the acquisition of such Real Property and (ii) will grant to Collateral
Agent, for the benefit of the Secured Parties, a Mortgage on each fee interest
in Real Property now or hereafter owned by such Grantor and shall deliver such
other documentation and opinions in connection with the grant of such Mortgage
as Collateral Agent shall reasonably request, including title insurance
policies, financing statements, fixture filings and environmental audits and
such Grantor shall pay all recording costs, intangible taxes and other fees and
costs (including reasonable and documented attorneys’, agents’ and professional
advisors’ fees and expenses) incurred in connection therewith.

 

23



--------------------------------------------------------------------------------



 



(j) Transfers and Other Liens. No Grantor shall (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as expressly permitted by the Indenture and
each Permitted Additional Pari Passu Debt Document, or (ii) create or permit to
exist any Lien upon or with respect to any of the Collateral of any Grantor,
except for Permitted Liens. The inclusion of Proceeds in the Collateral shall
not be deemed to constitute Collateral Agent’s consent to any sale or other
disposition of any of the Collateral except as expressly permitted in this
Agreement or the other Secured Documents.
(k) Controlled Accounts.
(i) Each Grantor shall (A) establish and maintain cash management services at
one or more of the banks set forth on Schedule 8 (each a “Controlled Account
Bank”), and shall take reasonable steps to ensure that all of its and its
Subsidiaries’ Account Debtors forward payment of the amounts owed by them
directly to such Controlled Account Bank, and (B) deposit or cause to be
deposited promptly, and in any event no later than the first Business Day after
the date of receipt thereof, all of their Collections (including those sent
directly by their Account Debtors to a Grantor) into one or more bank accounts
of such Grantor (each, a “Controlled Account”) at one of the Controlled Account
Banks.
(ii) Subject to Section 30, each Grantor shall establish and maintain Controlled
Account Agreements with Collateral Agent, or its sub-agent in accordance with
Section 29 hereof, and the applicable Controlled Account Bank granting the
Collateral Agent with “control” (as such term is used in Articles 8 and 9 of the
Code) over each such Controlled Account.
(iii) So long as no Default or Event of Default has occurred and is continuing,
any Grantor may add or replace a Controlled Account Bank or Controlled Account;
provided, however, that prior to, or substantially concurrently with, the time
of the opening of such Controlled Account, the applicable Grantor and such
prospective Controlled Account Bank shall have executed and delivered to
Collateral Agent a Controlled Account Agreement.
(iv) Notwithstanding the foregoing, except during the occurrence and continuance
of an Event of Default and then upon request of Collateral Agent, no Control
Agreement or Controlled Account Agreement shall be required with respect to any
Excluded Account.
(l) Intentionally omitted.

 

24



--------------------------------------------------------------------------------



 



(m) Vessels. For each Vessel, Grantor shall deliver to the Collateral Agent on
the Issue Date and, thereafter, no later than ten (10) Business Days after any
Grantor obtains title to any Vessel:
(i) A copy of one or more certificates of ownership (CG-1330) issued by the
National Vessel Documentation Center (“NVDC”) showing the Vessel Fleet Mortgage
as an encumbrance of record on each owned Vessel listed in Schedule 7a;
(ii) abstracts of title issued by the NVDC dated not earlier than seven days
prior to the Issue Date for each Vessel owned by any Grantor together with
copies of each such Vessel’s current certificate of documentation and copies of
the documents disclosed by such search and evidence that the Vessels are duly
documented in the name of the respective Grantor and qualified for the coastwise
trade, and the Liens (other than Permitted Liens) indicated by such abstracts
shall have been released or appropriate arrangements will have been made for
such release;
(iii) the notice referred to in Section 6 of Article II of such Vessel Fleet
Mortgage shall have been placed on such Vessel within 45 days after the Issue
Date;
(iv) copies of insurance cover notes and evidence of entry of each Vessel in a
protection and indemnity club, together with a broker’s letter, describing all
Vessel insurances in detail;
(v) counterpart of an Assignment of Insurances (together with notices of
assignment and loss payable clauses) with respect to the Vessels, in each case
duly executed and delivered by the record owner(s) of such Vessels and the
Collateral Agent; and
(vi) the material Chartered Vessel Documents relating to the Chartered Vessels.
(n) Pledged Notes. Upon the occurrence and during the continuance of an Event of
Default, Grantors (i) without the prior written consent of Collateral Agent,
will not (A) waive or release any obligation of any Person that is obligated
under any of the Pledged Notes, (B) take or omit to take any action or knowingly
suffer or permit any action to be omitted or taken, the taking or omission of
which would result in any right of offset against sums payable under the Pledged
Notes, or (C) other than dispositions permitted under the Indenture, assign or
surrender their rights and interests under any of the Pledged Notes or
terminate, cancel, modify, change, supplement or amend the Pledged Notes, and
(ii) shall provide to Collateral Agent copies of all material written notices
(including notices of default) given or received with respect to the Pledged
Notes promptly after giving or receiving such notice.
(o) Accounts.
(i) No credit, discount, allowance or extension or agreement for any of the
foregoing shall be granted to any Account Debtor, except in the ordinary course
of a Grantor’s business in accordance with practices and policies or as
otherwise disclosed to Collateral Agent. So long as no Event of Default has
occurred and is continuing, the Grantors may settle, adjust or compromise any
claim, offset, counterclaim or dispute with any Account Debtor. At any time that
an Event of Default has occurred and is continuing, Collateral Agent shall, at
its option, have the exclusive right to settle, adjust or compromise any claim,
offset, counterclaim or dispute with Account Debtors or grant any credits,
discounts or allowances.

 

25



--------------------------------------------------------------------------------



 



(ii) Collateral Agent shall have the right at any time or times, in the name of
any applicable Grantor, in Collateral Agent’s name or in the name of a nominee
of Collateral Agent, to verify the validity, amount or any other matter relating
to any Accounts or other Collateral, by mail, telephone, facsimile transmission
or otherwise, and each Grantor shall cooperate fully with Collateral Agent in an
effort to facilitate and promptly conclude any such verification process.
(p) Inventory. With respect to the Inventory of each Grantor:
(i) Except where the failure to do so could not reasonably be expected to result
in a Material Adverse Change, each Grantor shall at all times maintain inventory
records reasonably satisfactory to Collateral Agent, keeping correct and
accurate records itemizing and describing the kind, type, quality and quantity
of Inventory and such Grantor’s cost therefore and daily withdrawals therefrom
and additions thereto;
(ii) Except where the failure to do so could not reasonably be expected to
result in a Material Adverse Change, the Grantors shall produce, use, store and
maintain the Inventory with all reasonable care and caution and in accordance
with applicable standards of any insurance and in conformity with applicable
laws (including the requirements of the Federal Fair Labor Standards Act of
1938, as amended and all rules, regulations and orders related thereto); and
(iii) Each Grantor assumes all responsibility and liability arising from or
relating to the production, use, sale or other disposition of the Inventory.
(q) Equipment. With respect to the Equipment of each Grantor:
(i) Such Grantor has good and marketable title thereto (except for minor defects
in title to Equipment that do not materially interfere with its ability to
conduct its business as currently conducted or to use such Equipment for its
intended purpose); and
(ii) All material Equipment that is necessary and useful in the proper conduct
of its business is in good working order and condition, ordinary wear, tear, and
casualty and condemnation excepted and Permitted Dispositions excepted, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Change.
(r) Properties. Each Grantor covenants and agrees that, upon entering any real
property lease with annual aggregate rent exceeding $1,000,000 in respect of a
property or properties at which any Collateral will be located from time to
time, it (i) will promptly notify Collateral Agent, in writing, of such lease
and (ii) shall use commercially reasonable efforts to promptly (and in any event
within 90 days after the date of such lease), deliver to the Collateral Agent, a
Landlord’s Disclaimer and Consent from the lessor of such premises,
substantively consistent with the form attached hereto as Exhibit G.
(s) Updated Collateral Information. Such Grantor shall promptly furnish to
Collateral Agent from time to time upon Collateral Agent’s reasonable request,
such updates to the information disclosed pursuant to this Agreement, including
any of Schedules 1 through 9 hereto, such that such updated information and
exhibits are true and correct as of the date so furnished; provided that only
one such request may be made per fiscal year unless an Event of Default shall
have occurred and be continuing.

 

26



--------------------------------------------------------------------------------



 



7. Relation to Other Secured Documents. The provisions of this Agreement shall
be read and construed with the other Secured Documents referred to below in the
manner so indicated.
(a) Indenture. In the event of any conflict between any one or more provisions
in this Agreement and one or more provisions in the Indenture, such provisions
of the Indenture shall control.
(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Collateral Agent hereunder. In the event of any conflict between any
provision in this Agreement and a provision in a Copyright Security Agreement,
Trademark Security Agreement or Patent Security Agreement, such provision of
this Agreement shall control.
(c) Vessel Fleet Mortgages. In the event of any conflict between any one or more
provisions in this Agreement and one or more provisions in a Vessel Fleet
Mortgage, such provisions of this Agreement shall control.
8. Further Assurances.
(a) Each Grantor agrees that, from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that is necessary in order to perfect and protect
the Security Interest granted hereby, to create, perfect or protect the Security
Interest purported to be granted hereby or to enable Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.
(b) Each Grantor authorizes the filing by Collateral Agent (with no obligation)
of financing or continuation statements, or amendments thereto, and such Grantor
will execute and deliver to Collateral Agent such other instruments or notices,
as Collateral Agent may reasonably request, in order to perfect and preserve the
Security Interest purported to be granted hereby.
(c) Each Grantor authorizes Collateral Agent (with no obligation) at any time
and from time to time to file, transmit, or communicate, as applicable,
financing statements and amendments (i) describing the Collateral as “all
personal property of debtor” or “all assets of debtor” or words of similar
effect, (ii) describing the Collateral as being of equal or lesser scope or with
greater detail, or (iii) that contain any information required by part 5 of
Article 9 of the Code for the sufficiency or filing office acceptance. Each
Grantor also hereby ratifies any and all financing statements or amendments
previously filed by Collateral Agent in any jurisdiction in connection with this
Agreement.

 

27



--------------------------------------------------------------------------------



 



(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the Code.
9. Collateral Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Collateral Agent
(or its designee), without obligation, (a) may proceed to perform any and all of
the obligations of any Grantor contained in any contract, lease, or other
agreement and exercise any and all rights of any Grantor therein contained as
fully as such Grantor itself could, (b) shall have the right to use any
Grantor’s rights under Intellectual Property Licenses in connection with the
enforcement of Collateral Agent’s rights hereunder, including the right to
prepare for sale and sell any and all Inventory and Equipment now or hereafter
owned by any Grantor and now or hereafter covered by such licenses, and
(c) shall have the right to request that any Equity Interests that is pledged
hereunder be registered in the name of Collateral Agent or any of its nominees.
10. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints Collateral Agent its attorney-in-fact, with full authority in the place
and stead of such Grantor and in the name of such Grantor or otherwise, at such
time as an Event of Default has occurred and is continuing under any Secured
Document, to take any action and to execute any instrument which may be
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:
(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;
(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Collateral Agent;
(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;
(d) to file any claims or take any action or institute any proceedings which may
be necessary to protect Collateral Agent’s security interest;
(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;
(f) to use any Intellectual Property or exercise any rights under Intellectual
Property Licenses of such Grantor, including but not limited to any labels,
Patents, Trademarks, trade names, URLs, domain names, industrial designs,
Copyrights, or advertising matter, in preparing for sale, advertising for sale,
or selling Inventory or other Collateral and to collect any amounts due under
Accounts, contracts or Negotiable Collateral of such Grantor; and

 

28



--------------------------------------------------------------------------------



 



(g) Collateral Agent, on behalf of the Secured Parties, shall have the right,
but shall not be obligated, to bring suit in its own name to enforce the
Intellectual Property and Intellectual Property Licenses and, if Collateral
Agent shall commence any such suit, the appropriate Grantor shall, at the
request of Collateral Agent, do any and all lawful acts and execute any and all
proper documents reasonably required by Collateral Agent in aid of such
enforcement.
To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.
11. Collateral Agent May Perform. If any Grantor fails to perform any agreement
contained herein, Collateral Agent may, but shall not be obligated to, itself
perform, or cause performance of, such agreement, and the reasonable expenses of
Collateral Agent incurred in connection therewith shall be payable, jointly and
severally, by Grantors.
12. Collateral Agent’s Duties. The powers conferred on Collateral Agent
hereunder are solely to protect Collateral Agent’s security interest in the
Collateral, for the benefit of the Secured Parties, and shall not impose any
duty upon Collateral Agent to exercise any such powers. Except for the safe
custody of any Collateral in its actual possession and the accounting for moneys
actually received by it hereunder, Collateral Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. Collateral Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which Collateral Agent accords
its own property.
13. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Collateral Agent or Collateral Agent’s designee may (a) notify Account Debtors
of any Grantor that the Accounts, General Intangibles, Chattel Paper or
Negotiable Collateral of such Grantor have been assigned to Collateral Agent,
for the benefit of the Secured Parties, or that Collateral Agent has a security
interest therein, and (b) collect the Accounts, General Intangibles and
Negotiable Collateral of any Grantor directly, and any collection costs and
expenses shall constitute part of such Grantor’s Secured Obligations under the
applicable Secured Documents.
14. Disposition of Pledged Interests by Collateral Agent. (a) None of the
Pledged Interests existing as of the date of this Agreement are, and none of the
Pledged Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration. Each Grantor understands that in connection with such
disposition, Collateral Agent may approach only a restricted number of potential
purchasers and further understands that a sale under such circumstances may
yield a lower price for the Pledged Interests than if the Pledged Interests were
registered and qualified pursuant to federal and state securities laws and sold
on the open market. Each Grantor, therefore, agrees that: (a) if Collateral
Agent shall, pursuant to the terms of this Agreement, sell or cause the Pledged
Interests or any portion thereof

 

29



--------------------------------------------------------------------------------



 



to be sold at a private sale, Collateral Agent shall have the right to rely upon
the advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner in which to offer the Pledged Interest or any portion
thereof for sale and as to the best price reasonably obtainable at the private
sale thereof; and (b) such reliance shall be conclusive evidence that Collateral
Agent has handled the disposition in a commercially reasonable manner.
(b) Nothing contained in this Agreement shall be construed to grant, directly or
indirectly, to the Collateral Agent or any holders of the Notes any interest in
any Pledged Interest that would cause such Pledged Interest to be owned or
controlled by a Person who is not a “citizen of the United States” within the
meaning of 46 U.S.C. § 50501 (a) and (d), qualified to operate in the coastwise
trade of the United States.
15. Voting and Other Rights in Respect of Pledged Interests.
(a) Upon the occurrence and during the continuation of an Event of Default,
(i) Collateral Agent may, at its option, and with three (3) Business Days prior
notice to any Grantor, and in addition to all rights and remedies available to
Collateral Agent hereunder or under any other agreement, at law, in equity, or
otherwise, exercise all voting rights, or any other ownership or consensual
rights (including any dividend or distribution rights) in respect of the Pledged
Interests owned by such Grantor, but under no circumstances is Collateral Agent
obligated by the terms of this Agreement to exercise such rights, and (ii) if
Collateral Agent duly exercises its right to vote any of such Pledged Interests,
each Grantor hereby appoints Collateral Agent, such Grantor’s true and lawful
attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in any
manner Collateral Agent deems advisable for or against all matters submitted or
which may be submitted to a vote of shareholders, partners or members, as the
case may be. The power-of-attorney and proxy granted hereby is coupled with an
interest and shall be irrevocable.
(b) Except as otherwise permitted under the Secured Documents, for so long as
any Grantor shall have the right to vote the Pledged Interests owned by it, such
Grantor covenants and agrees that it will not, without the prior written consent
of Collateral Agent, vote or take any consensual action with respect to such
Pledged Interests which would materially adversely affect the rights of
Collateral Agent, the other members of the Secured Parties, or the value of the
Pledged Interests.
16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:
(a) Collateral Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein, in the other Secured Documents,
or otherwise available to it, all the rights and remedies of a secured party on
default under the Code or any other applicable law. Without limiting the
generality of the foregoing, each Grantor expressly agrees that, in any such
event, Collateral Agent without demand of performance or other demand,
advertisement or notice of any kind (except a notice specified below of time and
place of public or private sale) to or upon any Grantor or any other Person (all
and each of which demands,

 

30



--------------------------------------------------------------------------------



 



advertisements and notices are hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), may take immediate
possession of all or any portion of the Collateral and (i) require Grantors to,
and each Grantor hereby agrees that it will at its own expense and upon request
of Collateral Agent forthwith, assemble all or part of the Collateral as
directed by Collateral Agent and make it available to Collateral Agent at one or
more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Collateral
Agent’s offices or elsewhere, for cash, on credit, and upon such other terms as
Collateral Agent may deem commercially reasonable. Each Grantor agrees that, to
the extent notice of sale shall be required by law, at least ten (10) days
notice to the applicable Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification and specifically such notice shall constitute a reasonable
“authenticated notification of disposition” within the meaning of Section 9-611
of the Code. Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Collateral Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Each Grantor agrees that the
internet shall constitute a “place” for purposes of Section 9-610(b) of the
Code. Each Grantor agrees that any sale of Collateral to a licensor pursuant to
the terms of a license agreement between such licensor and a Grantor is
sufficient to constitute a commercially reasonable disposition (including as to
method, terms, manner, and time) within the meaning of Section 9-610 of the
Code.
(b) Collateral Agent is hereby granted a license or other right to use, without
liability for royalties or any other charge, each Grantor’s Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, and advertising
matter, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (including any
Intellectual Property License), as it pertains to the Collateral, in preparing
for sale, advertising for sale and selling any Collateral, and each Grantor’s
rights under all licenses and all franchise agreements shall inure to the
benefit of Collateral Agent.
(c) Collateral Agent may, in addition to other rights and remedies provided for
herein, in the other Secured Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Grantor or
any other Person (which notice is hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), (i) with respect to any
Grantor’s Deposit Accounts in which Collateral Agent’s Liens are perfected by
control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Grantor to pay the balance of such Deposit
Account to or for the benefit of Collateral Agent, and (ii) with respect to any
Grantor’s Securities Accounts in which Collateral Agent’s Liens are perfected by
control under Section 9-106 of the Code, instruct the securities intermediary
maintaining such Securities Account for the applicable Grantor to (A) transfer
any cash in such Securities Account to or for the benefit of Collateral Agent,
or (B) liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer the cash proceeds thereof
to or for the benefit of Collateral Agent.

 

31



--------------------------------------------------------------------------------



 



(d) Any cash held by Collateral Agent as Collateral and all cash proceeds
received by Collateral Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral shall be applied
against the Secured Obligations in the order set forth in the Indenture. In the
event the proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.
(e) Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Collateral Agent shall have the right to an immediate writ of
possession without notice of a hearing. Collateral Agent shall have the right to
the appointment of a receiver for the properties and assets of each Grantor, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantor may have thereto or the right to have a bond
or other security posted by Collateral Agent.
17. Remedies Cumulative. Each right, power, and remedy of Collateral Agent as
provided for in this Agreement or in the other Secured Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the other Secured Documents or
now or hereafter existing at law or in equity or by statute or otherwise, and
the exercise or beginning of the exercise by Collateral Agent, of any one or
more of such rights, powers, or remedies shall not preclude the simultaneous or
later exercise by Collateral Agent of any or all such other rights, powers, or
remedies.
18. Marshaling. Collateral Agent shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of Collateral Agent’s rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.
19. Indemnity and Expenses.
(a) Each Grantor agrees to indemnify Collateral Agent to the extent the Issuer
would be required to do so pursuant to the Indenture. This provision shall
survive the termination of this Agreement and the Indenture, the resignation or
removal of the Collateral Agent and the repayment of the Secured Obligations.

 

32



--------------------------------------------------------------------------------



 



(b) Grantors, jointly and severally, shall, upon written demand therefore and
with reasonable detailed documentation thereof, pay to Collateral Agent all the
expenses which Collateral Agent may incur in connection with (i) the
administration of this Agreement, (ii) the custody, preservation, use or
operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Secured Documents, (iii) the exercise or enforcement of any of the
rights of Collateral Agent hereunder or (iv) the failure by any Grantor to
perform or observe any of the provisions hereof.
20. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER NOTE
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any
Grantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment of any provision of this Agreement shall be effective unless
the same shall be in writing and signed by Collateral Agent and each Grantor to
which such amendment applies.
21. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Collateral
Agent at its address specified in the Indenture, and to any of the Grantors at
their respective addresses specified in the Indenture, as applicable, or, as to
any party, at such other address as shall be designated by such party in a
written notice to the other party.
22. Continuing Security Interest: Releases and Assignments.
(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until all Secured Obligations have
been paid in full in accordance with the provisions of the Secured Documents,
(ii) be binding upon each Grantor, and their respective successors and assigns,
and (iii) inure to the benefit of, and be enforceable by, Collateral Agent, and
its successors, transferees and assigns.
(b) The Security Interests securing the Notes Obligations shall be released with
respect to any Collateral, in whole or in part, to the extent the release of
such Security Interests in such Collateral is provided in the Indenture and any
other Note Document (other than this Agreement) governing such Notes
Obligations. Any such release shall be automatic and shall not require any
further action by any Grantor.
(c) The Security Interests securing the any Permitted Additional Pari Passu
Obligations of any class or series shall be released with respect to any
Collateral, in whole or in part, to the extent the release of such Security
Interests in such Collateral is provided in the Permitted Additional Pari Passu
Debt Documents (other than this Agreement) governing such Permitted Additional
Pari Passu Obligations. Any such release shall be automatic and shall not
require any further action by any Grantor.

 

33



--------------------------------------------------------------------------------



 



(d) At the time of any release pursuant to clauses (b) and (c) above, all rights
to the Collateral released shall revert to the Grantors or any other Person
entitled thereto, and Collateral Agent shall return to the Grantors any such
released Collateral in its possession. In connection with any release of
Security Interests pursuant to clause (b) or (c) above, Collateral Agent shall
cause the filing of appropriate termination statements or other termination
documents to terminate such Security Interests and shall promptly take, at the
expense of the Grantors, any other steps reasonably requested, in writing, by
the Grantors necessary to terminate the relevant Security Interests created
hereunder or in connection herewith.
(e) No transfer or renewal, extension, assignment, or termination of this
Agreement or of the Indenture, any other Note Document, or any Permitted
Additional Pari Passu Debt Document or any other instrument or document executed
and delivered by any Grantor to Collateral Agent nor any additional advances or
other loans made by any Secured Party to any Grantor, nor the taking of further
security, nor the retaking or re-delivery of the Collateral to any Grantor by
Collateral Agent, nor any other act of the Secured Parties, or any of them,
shall release any Grantor from any obligation, except a release in accordance
with this Section 22. Collateral Agent shall not by any act, delay, omission or
otherwise, be deemed to have waived any of its rights or remedies hereunder,
unless such waiver is in writing and signed by Collateral Agent and then only to
the extent therein set forth. A waiver by Collateral Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Collateral Agent would otherwise have had on any
other occasion.
23. Governing Law.
(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS, LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. COLLATERAL AGENT AND EACH GRANTOR
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).

 

34



--------------------------------------------------------------------------------



 



(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. COLLATERAL AGENT
AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
24. New Subsidiaries. If, pursuant to the Indenture, the Company or the Issuer
is required to cause any Subsidiary that has not previously guaranteed the
obligations of the Issuer under the Indenture and the Notes to provide such a
guaranty, upon the execution and delivery of a Joinder by any such new
Subsidiary, such Subsidiary shall become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein. The execution and
delivery of any instrument adding an additional Grantor as a party to this
Agreement shall not require the consent of any Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor hereunder.
25. Collateral Agent. Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Collateral Agent” shall be a
reference to Collateral Agent, for the benefit of each member of the Secured
Parties.
26. Miscellaneous.
(a) This Agreement is a Note Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Note Document mutatis
mutandis.
(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.

 

35



--------------------------------------------------------------------------------



 



(c) Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.
(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any Collateral Agent or any Grantor, whether under any rule of
construction or otherwise. This Agreement has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto.
(e) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.
(f) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to the satisfaction, repayment, or payment in full of the
Secured Obligations shall mean the repayment in full in cash of all Secured
Obligations other than unasserted contingent indemnification Secured
Obligations. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein shall be satisfied by the transmission of a Record.
(g) All of the annexes, schedules and exhibits attached to this Agreement shall
be deemed incorporated herein by reference.
27. Secured ABL Priority Collateral; Etc. Notwithstanding anything herein to the
contrary, prior to the Discharge of ABL Obligations (as defined in the
Intercreditor Agreement), the requirements of this Agreement to deliver or grant
control over ABL Priority Collateral to the Collateral Agent shall be deemed
satisfied by delivery of or the granting of control over such Secured ABL
Priority Collateral to the ABL Collateral Agent as bailee for the Collateral
Agent pursuant to the Intercreditor Agreement. Notwithstanding anything herein
to the contrary, prior to the Discharge of First-Lien Notes Obligations (as
defined in the Intercreditor Agreement) and the Discharge of Second-Lien Notes
Obligations (as defined in the Intercreditor Agreement), the requirements of
this Agreement to deliver or grant control over Notes Priority Collateral to the
Collateral Agent shall be deemed satisfied by delivery of, or

 

36



--------------------------------------------------------------------------------



 



the granting of control over, such Notes Priority Collateral to the First-Lien
Notes Agent or the Second-Lien Notes Agent as bailee for the Collateral Agent
pursuant to the Intercreditor Agreement. Prior to the Discharge of ABL
Obligations, each Grantor agrees that, in the event any Grantor, pursuant to the
ABL Security Documents, takes any action to grant or perfect a Lien in favor of
the ABL Collateral Agent in any assets, such Grantor shall also take such action
to grant or perfect a Lien (subject to the Intercreditor Agreement) in favor of
the Collateral Agent to secure the Secured Obligations without request of the
Collateral Agent. Notwithstanding anything herein to the contrary, prior to the
Discharge of ABL Obligations (as defined in the Intercreditor Agreement), to the
extent any Lien purported to be granted in any ABL Priority Collateral is not or
ceases to be a perfected Lien in favor of the ABL Collateral Agent under the
applicable ABL Security Documents, the Grantors shall have no obligations to
take any actions to perfect Collateral Agent’s Liens on such Collateral and all
representations, warranties and covenants in this Agreement shall be subject to
the provisions and qualifications set forth in this Section 27.
28. Permitted Additional Pari Passu Obligations. On or after the date hereof,
the Company or the Issuer may from time to time designate additional obligations
of any Grantor permitted to be incurred under the Indenture and to be secured by
a Lien on the Collateral permitted by the Indenture as Permitted Additional Pari
Passu Obligations by delivering to the Collateral Agent and each Authorized
Representative (a) a certificate signed by an officer of the Company or the
Issuer (i) identifying the obligations so designated and the aggregate principal
amount or face amount thereof, stating that such obligations are designated as
Permitted Additional Pari Passu Obligations for purposes hereof,
(ii) representing that such designation of such obligations as Permitted
Additional Pari Passu Obligations complies with the terms of each of the Note
Documents and (iii) specifying the name and address of an Authorized
Representative for such obligations, (b) a fully executed Permitted Additional
Secured Party Joinder (in the form attached as Annex 2), (c) a certificate
signed by an officer of the Company or the Issuer to the effect that the
designation of such obligations as “Permitted Additional Pari Passu Obligations”
does not violate the terms of the Note Documents and each then extant Permitted
Additional Pari Passu Debt Document (upon which the Collateral Agent may
conclusively and exclusively rely) and (d) a fully executed Intercreditor
Agreement or a Joinder Agreement to the Intercreditor Agreement. Each Authorized
Representative agrees that upon the satisfaction of all conditions set forth in
the preceding sentence, the Collateral Agent shall act as agent under and
subject to the terms of this Agreement for the benefit of all Secured Parties,
including without limitation, any Secured Parties that hold any such Permitted
Additional Pari Passu Obligations, and each Authorized Representative agrees to
the appointment, and acceptance of the appointment, of the Collateral Agent as
Collateral Agent for the holders of such Permitted Additional Pari Passu
Obligations as set forth in each Permitted Additional Secured Party Joinder and
agrees, on behalf of itself and each Permitted Additional Secured Party it
represents, to be bound by this Agreement. Notwithstanding the fact that
Permitted Additional Pari Passu Obligations are to be secured by Liens that are
pari passu in priority with the Liens securing the Notes, any Permitted
Additional Pari Passu Obligations may be subject to an intercreditor agreement
or other instrument or agreement providing for differences from the Notes
Obligations or other Permitted Additional Pari Passu Obligations in right of
payment, priority of payment, remedies, enforcement and other matters. By
accepting the benefits of this Agreement and the other Secured Documents, each
Secured Party agrees that it is bound by the terms of the Intercreditor
Agreement applicable to such Secured Party.

 

37



--------------------------------------------------------------------------------



 



29. Appointment of Sub-Agent. Without further direction from any Secured Party,
the Collateral Agent may perform any of its duties and exercise any of its
rights and remedies, in each case, in respect of those matters set forth in
Section 8 and Section 30, by or through a sub-agent appointed pursuant to an
agency appointment substantially in the form attached hereto as Exhibit F, and
any reference herein to the “Collateral Agent” shall be deemed to be a reference
to the Collateral Agent or any such sub-agent as the case may be.
30. Post-Closing Matters. The Grantors and the Collateral Agent, on its own
behalf and on behalf of the Holders of the Notes, hereby agree as follows:
(a) The Grantors shall use best efforts to deliver to the Collateral Agent, on
or prior to the date that is 90 days after the Issue Date, (i) a Landlord’s
Disclaimer and Consent or equivalent document from Columbia North Carolina
Morrocroft Office Properties, LLC, the lessor of the premises located at 4064
Colony Road, Suite 200, Charlotte, North Carolina 28211, in materially the same
form as the Landlord’s Disclaimer and Consent or equivalent document executed
prior to such date by such lessor with respect to such premises and delivered to
the ABL Agent and (ii) a Subordination of Landlord’s Lien or equivalent document
from TCI 600 Las Colinas, Inc., the lessor of the premises located at 600 East
Las Colinas Blvd., Suite 550, Irving, Texas 75039, in materially the same form
as the Subordination of Landlord’s Lien or equivalent document executed prior to
such date by such lessor with respect to such premises and delivered to the ABL
Agent. If at any time after the Issue Date the Grantors deliver to the ABL Agent
any additional landlord waiver or access agreement for any premises, the
Grantors shall use reasonable best efforts to contemporaneously therewith
deliver to the Collateral Agent a Landlord’s Disclaimer and Consent or
equivalent document in favor of the Collateral Agent with respect to the same
premises in materially the same form as such landlord waiver or access agreement
delivered to the ABL Agent.
(b) The Grantors shall use best efforts to deliver to the Collateral Agent, on
or prior to the date that is (i) 45 days after the Issue Date, an authenticated
Control Agreement, from JPMorgan Chase Bank, N.A. with respect to account
numbers 838725232, 5156149, 5111161, and 1005719 and (ii) 60 days after the
Issue Date, an authenticated Control Agreement, from BB&T with respect to
account number 5104353519, in each case on terms substantively consistent with
those of the form attached hereto as Exhibit H; provided, however, that in the
event the Grantors fail to obtain such Control Agreements for such accounts by
the date that is 120 days after the Issue Date, the Grantors shall close such
accounts and the balances, property or other assets therein shall be immediately
transferred to another Deposit Account or Securities Account of such Grantor in
respect of which an authenticated Control Agreement on terms substantively
consistent with those of the form attached hereto as Exhibit H has been obtained
and will take such other actions as necessary for the Collateral Agent’s
security interests in such other Deposit Accounts or Securities Accounts granted
hereunder to be perfected by “control” (as such term is defined under Articles 8
and 9 of the Code).
(c) Promptly after the Issue Date each applicable Grantor shall amend its
limited liability company operating agreement, partnership agreement, bylaws and
other formation documents to remove any references to a Credit Agreement dated
February 26, 2003 among inter alia, Horizon Lines, LLC and ABN AMRO Bank, N.V.
as administrative agent.

 

38



--------------------------------------------------------------------------------



 



(d) On or prior to the date that is 45 days after the Issue Date, the Grantors
shall deliver to Collateral Agent a certificate executed by an officer of the
Company that includes a schedule setting forth the model, model year,
identification number and location of all CoT Chassis owned by each Grantor,
along with representations by the Company as to the accuracy in all material
respects of the information set forth on such schedule.
(e) Grantors shall (i) file all necessary applications (and pay all applicable
filings fees therefor) with the relevant domestic governmental authorities
responsible for recording Liens on the certificates of title with respect to CoT
Chassis owned by the Grantors in Hawaii, Alaska, Guam, Puerto Rico and Saipan
(the “Specified Jurisdictions”; provided, however, that the Specified
Jurisdictions shall cease to include Guam and Saipan to the extent that Chassis
in such jurisdictions become surplus or held for sale) and/or (ii) take all such
other steps as are reasonably required and within such Grantor’s control, in
each case to cause the Lien of Collateral Agent on each such CoT Chassis in such
Specified Jurisdictions to be noted on the certificate of title of each such CoT
Chassis (provided that where such Lien is a junior Lien, such Lien shall only be
noted where such notation is within the control of the Grantors); provided, that
Grantors shall have up to 150 days following the Issue Date to complete such
filings, payments or other steps required pursuant to the foregoing clauses
(i) and (ii) with respect to any such CoT Chassis owned by Grantors on the Issue
Date (or, in the case of any CoT Chassis acquired by a Grantor after the Issue
Date, up to 120 days following its acquisition by such applicable Grantor);
provided, further, that no such filing, payment or other steps shall be required
to be completed or maintained with respect to any such CoT Chassis as soon as
the number of CoT Chassis with respect to which such filings, payments or other
steps, as applicable, have been made, together with the number of all Chassis
then owned by the Grantors in the Specified Jurisdictions other than CoT
Chassis, equals or exceeds 70% of the number of all Chassis then owned by the
Grantors in the Specified Jurisdictions (and Collateral Agent shall cooperate
with any request by the Grantors to remove and release any Liens upon any such
Chassis that the Grantors intend to sell or otherwise dispose of reasonably
promptly following such request, to the extent (but only to the extent) that
such sale or other disposition is permitted under the terms of the Note
Documents and that, subsequent to such sale or other disposition, the Grantors
continue to satisfy the filing, payment and other requirements of this sentence
with respect to such number of CoT Chassis that, together with all Chassis owned
by the Grantors in the Specified Jurisdictions other than CoT Chassis, equals or
exceeds 70% of the number of all Chassis then owned by the Grantors in the
Specified Jurisdictions). To the extent that Sections 6 and 8 impose any
obligation on the Grantors to record Liens on certificates of title of Chassis,
said Sections 6 and 8 shall not be construed to impose on the Grantors
obligations to record Liens on certificates of title of CoT Chassis in excess of
such obligations imposed by the immediately preceding sentence.
(f) Grantors agree following the date hereof to provide all such information
available in the books and records of Grantors relating to their real property
interests in Anchorage, Alaska as of the Issue Date as the Agent (or advisors to
the Holders of the Notes as of the Issue Date, “Advisors”) shall reasonably
request to permit Agent (or the Advisors) to evaluate, and Grantors agree to
cooperate with Agent (or the Advisors) in evaluating, the feasibility of
creating and perfecting a Lien in favor of the Agent on such real property
interests of the Grantors, and, if and solely to the extent that the Agent (or
the Advisors) and the Grantors (each acting

 

39



--------------------------------------------------------------------------------



 



reasonably) mutually agree following such evaluation that creation and
perfection of such Lien is feasible without incurring any expense beyond which
are commercially reasonable and that any necessary consents of third parties are
reasonably likely to be obtained with the exercise of commercially reasonable
efforts (which, for the avoidance of doubt and for purposes of this paragraph,
shall not be deemed to include, in the good faith judgment of the Grantors, the
material modification of any rights or obligations, or the incurrence of any
material obligations, under the applicable leases or the expenditure of money in
excess of commercially reasonable amounts), the Grantors agree to exercise such
commercially reasonable efforts to create and perfect such Lien. For the
avoidance of doubt, nothing in this paragraph shall be construed to require any
Grantor to (i) cause the consent of any third party whose consent is necessary
to create or perfect such Lien to be obtained, (ii) unless otherwise mutually
agreed on the terms described in the preceding sentence, seek to obtain any such
consent, or (iii) take any action for which such consent would be required but
has not been obtained.
[signature pages follow]

 

40



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

              GRANTORS:   HORIZON LINES, LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
           
 
                [OTHER GRANTORS]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
           

 

 



--------------------------------------------------------------------------------



 



              COLLATERAL AGENT:   U.S. BANK NATIONAL ASSOCIATION,
a national banking association, as Collateral Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
           

 

2



--------------------------------------------------------------------------------



 



SCHEDULES

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
NOTICE ADDRESS FOR ALL GRANTORS

     
c/o
   
 
   
Attention:
   
 
   
Facsimile:
   
 
   

INFORMATION AND COLLATERAL LOCATIONS OF
{Insert name of applicable Grantor}

         
I. Name of Grantor:
               
II. State of Incorporation or Organization:
               
III. Type of Entity:
               
IV. Organizational Number assigned by State of Incorporation or Organization:
               
V. Federal Identification Number:
               
VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:
 
Attention:    
 
         
VII. Locations of Collateral:
             

 

 



--------------------------------------------------------------------------------



 



         
(a) Properties Owned by the Grantor:
               
(b) Properties Leased by the Grantor or other related entity (Include Landlord’s
Name):
               
(c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
               
VIII. Other names used within past five years:
             

INFORMATION AND COLLATERAL LOCATIONS OF
{Insert name of applicable Grantor}

         
I. Name of Grantor:
               
II. State of Incorporation or Organization:
               
III. Type of Entity:
               
IV. Organizational Number assigned by State of Incorporation or Organization:
               
V. Federal Identification Number:
             

 

 



--------------------------------------------------------------------------------



 



     
VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:
                                                                 
                     

Attention:                                                                
                     
 
   
VII. Locations of Collateral:
                                                                    
                  
 
   
(a) Properties Owned by the Grantor:
                                                                     
                
 
   
(b) Properties Leased by the Grantor or other related entity (Include Landlord’s
Name):
                                                                       
              
 
   
(c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
                                                                         
            
 
   
VIII. Other names used within past five years:
                                                                     
                

[NOTE: ADD ADDITIONAL INFORMATION PAGE FOR EACH GRANTOR]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
COMMERCIAL TORT CLAIMS
[include specific case caption or descriptions per Official Code Comment 5 to
Section 9-108 of the Code]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
INTELLECTUAL PROPERTY
Copyright Registrations

                                  Registration Grantor   Country   Copyright  
Registration No.   Date                  

Copyright Licenses
Patents

                              Application/     Grantor   Country   Patent  
Patent No.   Filing Date                  

 

 



--------------------------------------------------------------------------------



 



Patent Licenses
Trademark Registrations/Applications

                              Application/     Grantor   Country   Mark  
Registration No.   App/Reg Date                  

Trade Names
Common Law Trademarks
Trademarks Not Currently In Use

 

 



--------------------------------------------------------------------------------



 



Trademark Licenses

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY
EQUITY INTERESTS

                                              Issuer                     Class
of     Percentage of   Name of   (“Pledged     Certificate     Number of    
Equity     Outstanding   Grantor   Companies”)     Number(s)     Shares    
Interests     Shares  
 
                                       

BONDS

                                          Name of                          
Coupon Rate         Grantor   Issuer     Number     Face Amount     (if
applicable)     Maturity  
 
                                       

GOVERNMENT SECURITIES

                                                  Name of                      
      Face     Coupon         Grantor     Issuer     Number     Type     Amount
    Rate     Maturity  

 

 



--------------------------------------------------------------------------------



 



OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

                          Name of           Description of     Percentage
Ownership   Grantor   Issuer     Collateral     Interest  
 
                       

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS
Grantor                                                         
                                 Jurisdictions

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
[Reserved]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7a
VESSELS
Mortgaged Vessels
All other Vessels

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7b
VESSEL INSURANCE

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
DEPOSIT ACCOUNTS

                                                                             
Description                                       of Deposit                    
                  Account if                       Check here if             not
a                       Deposit     Check here if     Collateral                
      Account is a     Deposit     Deposit                       Collateral    
Account is a     Account or   Name of   Name of     Account     Deposit    
Collection     Collection   Grantor   Institution     Number     Account    
Account     Account  
 
                                       

SECURITIES ACCOUNTS

                                                                             
Description                                       of Deposit                    
                  Account if                       Check here if             not
a                       Deposit     Check here if     Collateral                
      Account is a     Deposit     Deposit                       Collateral    
Account is a     Account or   Name of   Name of     Account     Deposit    
Collection     Collection   Grantor   Institution     Number     Account    
Account     Account  
 
                                       

 

 



--------------------------------------------------------------------------------



 



LOCK BOXES

          Name of
Grantor   Name of Institution   Lock Box Number

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 9
NEGOTIABLE COLLATERAL

 

 



--------------------------------------------------------------------------------



 



ANNEXES

 

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO SECURITY AND PLEDGE AGREEMENT
FORM OF JOINDER
Joinder No. _____  (this “Joinder”), dated as of _____ _____, 201_____  by and
among  _____, a _____  (the “New Subsidiary”) and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, in its capacity as collateral agent
for the Secured Parties (in such capacity, together with its successors and
assigns in such capacity, “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to the Indenture, dated as of October 5, 2011 among the
Grantors and U.S. Bank National Association, a national banking association, as
Trustee and Collateral Agent (as it may be amended, supplemented, extended,
renewed, replaced, refunded, refinanced or modified from time to time, the
“Indenture”), HORIZON LINES, LLC, a Delaware limited liability company, (the
“Issuer”), has issued to the Holders (as defined in the Indenture) the Second
Lien Senior Secured Notes due 2016 (the “Notes”);
WHEREAS, pursuant to the Indenture, the New Subsidiary is required to execute,
among other documents, a Supplemental Indenture in order to become a Guarantor
under the Indenture; and
WHEREAS, pursuant to Section 24 of the Security Agreement (as defined in the
Indenture) the New Subsidiary may become Grantor under the Security Agreement
and thereby benefit from certain rights granted to the Grantors pursuant to the
terms of the Note Documents;
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Subsidiary hereby agrees as follows:
1. All initially capitalized terms used but not otherwise defined herein have
the meanings given to them in the Security Agreement or, if not defined therein,
in the Indenture.
2. The New Subsidiary, by its signature below, becomes a “Grantor” under the
Security Agreement with the same force and effect as if originally named therein
as a “Grantor” and the New Subsidiary hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary does hereby unconditionally grant to
Collateral Agent, for the benefit of the Secured Parties, to secure the Secured
Obligations, a continuing security interest in and to all of such New
Subsidiary’s right, title and interest in and to the Collateral. Schedule 2,
“Commercial Tort Claims”, Schedule 3, “Intellectual Property”, Schedule 4,
“Pledged Companies”, Schedule 5, “List of Uniform Commercial Code Filing
Jurisdictions”, Schedule 6, “Chassis”, Schedule 7a, “Vessels”, Schedule 7b,
“Vessel Insurance”, Schedule 8 “Vessel Insurance” and Schedule 9 “Negotiable

 

 



--------------------------------------------------------------------------------



 



Collateral” to the Security Agreement, attached hereto supplement Schedules 2
through 9, respectively, to the Security Agreement. Each reference to a
“Grantor” in the Security Agreement and the other Note Documents shall be deemed
to include the New Subsidiary. The Security Agreement is incorporated herein by
reference. The New Subsidiary authorizes Collateral Agent at any time and from
time to time to file, transmit, or communicate, as applicable, financing
statements and amendments thereto (i) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect,
(ii) describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance. The New Subsidiary
also hereby ratifies any and all financing statements or amendments previously
filed by Collateral Agent in any jurisdiction in connection with the Note
Documents.
3. The New Subsidiary, by its signature below, becomes a party to the
[Intercreditor Agreement/other applicable agreements] and the New Subsidiary
hereby (a) agrees to all of the terms and provisions of [Intercreditor
Agreement/other applicable agreements] applicable to it as a
"[Borrower/Guarantor/Grantor]” thereunder and (b) represents and warrants that
the representations and warranties made by it as a “[Guarantor/Grantor]”
thereunder are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof) on and as of the date hereof. Each reference to a
“[Borrower/Guarantor/Grantor]” in the [Intercreditor Agreement /other applicable
agreements] shall be deemed to include the New Subsidiary.
4. The New Subsidiary represents and warrants to Collateral Agent and the
Secured Parties that this Joinder has been duly executed and delivered by such
New Subsidiary and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium, or other similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).
5. This Agreement is a Note Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Joinder by telefacsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.
6. The Security Agreement, as supplemented hereby, shall remain in full force
and effect.

 

 



--------------------------------------------------------------------------------



 



7. THE VALIDITY OF THIS JOINDER, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
8. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS JOINDER SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT COLLATERAL AGENT’S OPTION,
IN THE COURTS OF ANY JURISDICTION WHERE COLLATERAL AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. COLLATERAL AGENT
AND EACH NEW SUBSIDIARY WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
8.
9. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL AGENT AND EACH
NEW SUBSIDIARY HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS JOINDER OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. COLLATERAL AGENT
AND EACH NEW SUBSIDIARY REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS JOINDER MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Security
Agreement to be executed and delivered as of the day and year first above
written.

                  NEW SUBSIDIARY:    
 
                [NAME OF NEW SUBSIDIARY]    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                COLLATERAL AGENT:    
 
                U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

 



--------------------------------------------------------------------------------



 



ANNEX 2 TO SECURITY AND PLEDGE AGREEMENT
FORM OF PERMITTED ADDITIONAL SECURED PARTY JOINDER
[Name of Permitted Additional Secured Creditor]
[Address of Permitted Additional Secured Creditor]
[Date]
U.S. NATIONAL BANK ASSOCIATION, as Collateral Agent
[Any other Authorized Representative]
The undersigned is the Collateral Agent (the “Authorized Representative”) for
Persons wishing to become “Permitted Additional Secured Parties” (the “New
Secured Parties”) under the Security Agreement dated as of October 5, 2011 (as
heretofore amended and/or supplemented, the “Security and Pledge Agreement”
(terms used without definition herein have the meanings assigned thereto in the
Security Agreement)) among Horizon Lines, LLC, the other Grantors party thereto
and U.S. Bank National Association, as Collateral Agent (the “Collateral
Agent”).
In consideration of the foregoing, the undersigned hereby:
(i) represents that the Authorized Representative has been authorized by the New
Secured Parties to become a party to the Security and Pledge Agreement on behalf
of the New Secured Parties under that [DESCRIBE OPERATIVE AGREEMENT] (the “New
Secured Obligations”) and to act as the Authorized Representative for the New
Secured Parties;
(ii) acknowledges that the New Secured Parties have received copies of the
Security Agreement, the Indenture and each Permitted Additional Pari Passu Debt
Document other than those governing the New Secured Obligations;
(iii) appoints and authorizes the Collateral Agent to take such action as
Collateral Agent on its behalf and on behalf of all other Secured Parties and to
exercise such powers under the Security and Pledge Agreement as are delegated to
the Collateral Agent by the terms thereof, together with all such powers as are
reasonably incidental thereto;
(iv) accepts and acknowledges the terms of the Security and Pledge Agreement
applicable to it and the New Secured Parties and agrees to serve as Authorized
Representative for the New Secured Parties with respect to the New Secured
Obligations and agrees on its own behalf and on behalf of the New Secured
Parties to be bound by the terms thereof applicable to holders of Permitted
Additional Pari Passu Obligations, with all the rights and obligations of a
Permitted Additional Secured Party thereunder and bound by all the provisions
thereof as fully as if it had been a Permitted Additional Secured Party on the
effective date of the Security and Pledge Agreement; and

 

 



--------------------------------------------------------------------------------



 



(v) acknowledges that the New Secured Parties have received a copy of the
Intercreditor Agreement and that the security interests granted by the Security
and Pledge Agreement are subject thereto.
The Collateral Agent, by acknowledging and agreeing to this Permitted Additional
Secured Party Joinder, accepts the appointment set forth in clause (iii) above.
The name and address of the representative for purposes of Section 21 of the
Security and Pledge Agreement are as follows:
[name and address of Authorized Representative]
THIS PERMITTED ADDITIONAL SECURED PARTY JOINDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Permitted Additional Secured
Party Joinder to be duly executed by its authorized officer as of the  _____ 
day of  _____  20_.

                  [NAME OF AUTHORIZED REPRESENTATIVE]    
 
           
 
  By:        
 
           
 
  Name:
Title:   
   
 
                Acknowledged and Agreed:    
 
                HORIZON LINES, LLC, as Issuer    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                COLLATERAL AGENT:    
 
                U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

 



--------------------------------------------------------------------------------



 



EXHIBITS

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this  _____  day of_____, 201_, by and among Grantors listed on the signature
pages hereof (each a “Grantor”, and collectively, jointly and severally, the
“Grantors”), and U.S. BANK NATIONAL ASSOCIATION, in its capacity as collateral
agent for the Secured Parties (in such capacity, together with its successors
and assigns in such capacity, “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to the Indenture, dated as of October 5, 2011 among the
Grantors and U.S. Bank National Association, a national banking association, as
Trustee and Collateral Agent (as it may be amended, supplemented, extended,
renewed, replaced, refunded, refinanced or modified from time to time, the
“Indenture”), HORIZON LINES, LLC, a Delaware limited liability company, (the
“Issuer”), has issued to the Holders (as defined in the Indenture) the Second
Lien Senior Secured Notes due 2016 (the “Notes”). The Grantors (other than the
Issuer) have guaranteed the obligations of the Issuer under the Indenture and
the Notes. Each Grantor is entering into this Security Agreement in order to
induce the Holders (as defined in the Indenture) to purchase the Notes and to
secure the Secured Obligations;
WHEREAS, the Collateral Agent is willing to enter into the Indenture and the
Holders are willing to purchase the Notes, but only upon the condition, among
others, that Grantors shall have executed and delivered to Collateral Agent, for
the benefit of the Secured Parties, that certain Security and Pledge Agreement,
dated as of October 5, 2011 (including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Security and Pledge Agreement”); and
WHEREAS, pursuant to the Security and Pledge Agreement, Grantors are required to
execute and deliver to Collateral Agent, for the benefit of the Secured Parties,
this Copyright Security Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agree as
follows:
1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security and Pledge Agreement or,
if not defined therein, in the Indenture.

 

 



--------------------------------------------------------------------------------



 



2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants to Collateral Agent, for the benefit of each of the
Secured Parties, to secure the Secured Obligations, a continuing security
interest (referred to in this Copyright Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Copyright Collateral”):
(g) all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I;
(h) all renewals or extensions of the foregoing; and
(i) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Copyright or any Copyright exclusively licensed under any Intellectual Property
License, including the right to receive damages, or the right to receive license
fees, royalties, and other compensation under any Copyright Intellectual
Property License.
3. SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Collateral Agent, the Secured
Parties or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
4. SECURITY AND PLEDGE AGREEMENT. The Security Interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interests granted to Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Security and Pledge Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Collateral Agent with respect to the
Security Interest in the Copyright Collateral made and granted hereby are more
fully set forth in the Security and Pledge Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. To
the extent there is any inconsistency between this Copyright Security Agreement
and the Security and Pledge Agreement, the Security and Pledge Agreement shall
control.
5. AUTHORIZATION TO SUPPLEMENT. Each Grantor shall give Collateral Agent prior
written notice of no less than three (3) Business Days before filing any
additional application for registration of any copyright and prompt notice in
writing of any additional copyright registrations granted therefor after the
date hereof. Without limiting the Grantors’ obligations under the Note
Documents, each Grantor hereby authorizes Collateral Agent to unilaterally
modify this Copyright Security Agreement by amending Schedule I to include any
future United States registered copyrights or applications therefor of each
Grantor. Notwithstanding the foregoing, no failure to so modify this Copyright
Security Agreement or amend Schedule I shall in any way affect, invalidate or
detract from Collateral Agent’s continuing security interest in all Collateral,
whether or not listed on Schedule I.
6. COUNTERPARTS. This Copyright Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Copyright
Security Agreement. Delivery of an executed counterpart of this Copyright
Security Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Copyright Security Agreement. Any party delivering an executed counterpart
of this Copyright Security Agreement by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Copyright Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Copyright Security Agreement.

 

2



--------------------------------------------------------------------------------



 



7. CONSTRUCTION. This Copyright Security Agreement is a Note Document. Unless
the context of this Copyright Security Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Copyright Security Agreement refer to
this Copyright Security Agreement as a whole and not to any particular provision
of this Copyright Security Agreement. Section, subsection, clause, schedule, and
exhibit references herein are to this Copyright Security Agreement unless
otherwise specified. Any reference in this Copyright Security Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein to the satisfaction, repayment, or payment in full
of the Secured Obligations shall mean the repayment in full in cash of all
Secured Obligations other than unasserted contingent indemnification Secured
Obligations. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein shall be satisfied by the transmission of a Record.
8. THE VALIDITY OF THIS COPYRIGHT SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS COPYRIGHT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE COLLATERAL
AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY
BE FOUND. COLLATERAL AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 9.

 

3



--------------------------------------------------------------------------------



 



10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. COLLATERAL AGENT
AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS COPYRIGHT SECURITY AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[signature page follows]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.

                  GRANTORS:    
 
                HORIZON LINES, LLC, as Issuer    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                [OTHER GRANTORS]    
 
                COLLATERAL AGENT:    
 
                U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
Copyright Registrations

                                  Registration Grantor   Country   Copyright  
Registration No.   Date                  

Copyright Licenses

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B

PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
 _____  day of  _____, 201_, by and among Grantors listed on the signature pages
hereof (each a “Grantor”, and collectively, jointly and severally, the
“Grantors”), and U.S. BANK NATIONAL ASSOCIATION, in its capacity as collateral
agent for the Secured Parties (in such capacity, together with its successors
and assigns in such capacity, “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to the Indenture, dated as of October 5, 2011 among the
Grantors and U.S. Bank National Association, a national banking association, as
Trustee and Collateral Agent (as it may be amended, supplemented, extended,
renewed, replaced, refunded, refinanced or modified from time to time, the
“Indenture”), HORIZON LINES, LLC, a Delaware limited liability company, (the
“Issuer”), has issued to the Holders (as defined in the Indenture) the Second
Lien Senior Secured Notes due 2016 (the “Notes”). The Grantors (other than the
Issuer) have guaranteed the obligations of the Issuer under the Indenture and
the Notes. Each Grantor is entering into this Security Agreement in order to
induce the Holders (as defined in the Indenture) to purchase the Notes and to
secure the Secured Obligations;
WHEREAS, the Collateral Agent is willing to enter into the Indenture and the
Holders are willing to purchase the Notes, but only upon the condition, among
others, that Grantors shall have executed and delivered to Collateral Agent, for
the benefit of the Secured Parties, that certain Security and Pledge Agreement,
dated as of October 5, 2011 (including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Security and Pledge Agreement”); and
WHEREAS, pursuant to the Security and Pledge Agreement, Grantors are required to
execute and deliver to Collateral Agent, for the benefit of the Secured Parties,
this Patent Security Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security and Pledge Agreement or,
if not defined therein, in the Indenture.

 

 



--------------------------------------------------------------------------------



 



2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants to Collateral Agent, for the benefit of each of the
Secured Parties, to secure the Secured Obligations, a continuing security
interest (referred to in this Patent Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Patent Collateral”):
(a) all of its Patents and Patent Intellectual Property Licenses to which it is
a party including those referred to on Schedule I;
(b) all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and
(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.
3. SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Collateral Agent, the Secured
Parties or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
4. SECURITY AND PLEDGE AGREEMENT. The Security Interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interests
granted to Collateral Agent, for the benefit of the Secured Parties, pursuant to
the Security and Pledge Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of Collateral Agent with respect to the Security
Interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security and Pledge Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. To the extent
there is any inconsistency between this Patent Security Agreement and the
Security and Pledge Agreement, the Security and Pledge Agreement shall control.
5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patent application or issued patent or become entitled to the benefit of any
patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Each Grantor shall give prompt notice in writing to
Collateral Agent with respect to any such new patent rights. Without limiting
the Grantors’ obligations under the Note Documents, each Grantor hereby
authorizes Collateral Agent to unilaterally modify this Patent Security
Agreement by amending Schedule I to include any such new patent rights of each
Grantor. Notwithstanding the foregoing, no failure to so modify this Patent
Security Agreement or amend Schedule I shall in any way affect, invalidate or
detract from Collateral Agent’s continuing security interest in all Collateral,
whether or not listed on Schedule I.
6. COUNTERPARTS. This Patent Security Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Patent
Security Agreement. Delivery of an executed

 

 



--------------------------------------------------------------------------------



 



counterpart of this Patent Security Agreement by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Patent Security Agreement. Any party
delivering an executed counterpart of this Patent Security Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Patent Security Agreement but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Patent Security Agreement.
7. CONSTRUCTION. This Patent Security Agreement is a Note Document. Unless the
context of this Patent Security Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Patent Security Agreement refer to this Patent Security
Agreement as a whole and not to any particular provision of this Patent Security
Agreement. Section, subsection, clause, schedule, and exhibit references herein
are to this Patent Security Agreement unless otherwise specified. Any reference
in this Patent Security Agreement to any agreement, instrument, or document
shall include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts, and contract rights. Any reference herein to the
satisfaction, repayment, or payment in full of the Secured Obligations shall
mean the repayment in full in cash of all Secured Obligations other than
unasserted contingent indemnification Secured Obligations. Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record.
8. THE VALIDITY OF THIS PATENT SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PATENT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE COLLATERAL
AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY
BE FOUND. COLLATERAL AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 9.

 

 



--------------------------------------------------------------------------------



 



10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. COLLATERAL AGENT
AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS PATENT SECURITY AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.

                  GRANTORS:    
 
                HORIZON LINES, LLC, as Issuer    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                [OTHER GRANTORS]    
 
                COLLATERAL AGENT:    
 
                U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
PATENT SECURITY AGREEMENT
Patents

                              Application/     Grantor   Country   Patent  
Patent No.   Filing Date                  

Patent Licenses

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this  _____  day of                     , 201_, by and among Grantors listed on
the signature pages hereof (each a “Grantor”, and collectively, jointly and
severally, the “Grantors”), and U.S. BANK NATIONAL ASSOCIATION, in its capacity
as collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to the Indenture, dated as of October 5, 2011 among the
Grantors and U.S. Bank National Association, a national banking association, as
Trustee and Collateral Agent (as it may be amended, supplemented, extended,
renewed, replaced, refunded, refinanced or modified from time to time, the
“Indenture”), HORIZON LINES, LLC, a Delaware limited liability company, (the
“Issuer”), has issued to the Holders (as defined in the Indenture) the Second
Lien Senior Secured Notes due 2016 (the “Notes”). The Grantors (other than the
Issuer) have guaranteed the obligations of the Issuer under the Indenture and
the Notes. Each Grantor is entering into this Security Agreement in order to
induce the Holders (as defined in the Indenture) to purchase the Notes and to
secure the Secured Obligations;
WHEREAS, the Collateral Agent is willing to enter into the Indenture and the
Holders are willing to purchase the Notes, but only upon the condition, among
others, that Grantors shall have executed and delivered to Collateral Agent, for
the benefit of the Secured Parties, that certain Security and Pledge Agreement,
dated as of October 5, 2011 (including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Security and Pledge Agreement”); and
WHEREAS, pursuant to the Security and Pledge Agreement, Grantors are required to
execute and deliver to Collateral Agent, for the benefit of Secured Parties,
this Trademark Security Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security and Pledge Agreement or,
if not defined therein, in the Indenture.

 

 



--------------------------------------------------------------------------------



 



2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants to Collateral Agent, for the benefit of each Secured
Party, to secure the Secured Obligations, a continuing security interest
(referred to in this Trademark Security Agreement as the “Security Interest”) in
all of such Grantor’s right, title and interest in and to the following, whether
now owned or hereafter acquired or arising (collectively, the “Trademark
Collateral”):
(j) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I;
(k) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and
(l) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.
3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Collateral Agent, the Secured
Parties or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
4. SECURITY AND PLEDGE AGREEMENT. The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interests granted to Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Security and Pledge Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Collateral Agent with respect to the
Security Interest in the Trademark Collateral made and granted hereby are more
fully set forth in the Security and Pledge Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. To
the extent there is any inconsistency between this Trademark Security Agreement
and the Security and Pledge Agreement, the Security and Pledge Agreement shall
control.
5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Each Grantor shall give prompt notice in writing to
Collateral Agent with respect to any such new trademarks or renewal or extension
of any trademark registration. Without limiting the Grantors’ obligations under
the Note Documents, each Grantor hereby authorizes Collateral Agent to
unilaterally modify this Trademark Security Agreement by amending Schedule I to
include any such new trademark rights of each Grantor. Notwithstanding the
foregoing, no failure to so modify this Trademark Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Collateral
Agent’s continuing security interest in all Collateral, whether or not listed on
Schedule I.

 

2



--------------------------------------------------------------------------------



 



6. COUNTERPARTS. This Trademark Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Trademark
Security Agreement. Delivery of an executed counterpart of this Trademark
Security Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Trademark Security Agreement. Any party delivering an executed counterpart
of this Trademark Security Agreement by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.
7. CONSTRUCTION. This Copyright Security Agreement is a Note Document. Unless
the context of this Trademark Security Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Trademark Security Agreement refer to
this Trademark Security Agreement as a whole and not to any particular provision
of this Trademark Security Agreement. Section, subsection, clause, schedule, and
exhibit references herein are to this Agreement unless otherwise specified. Any
reference in this Trademark Security Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to the satisfaction, repayment, or payment in full of the
Secured Obligations shall mean the repayment in full in cash of all Secured
Obligations other than unasserted contingent indemnification Secured
Obligations. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein or in any other Note Document shall be satisfied by the transmission of a
Record.
8. THE VALIDITY OF THIS TRADEMARK SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS TRADEMARK SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE COLLATERAL
AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY
BE FOUND. COLLATERAL AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 9.

 

3



--------------------------------------------------------------------------------



 



10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. COLLATERAL AGENT
AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS TRADEMARK SECURITY AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[signature page follows]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

                  GRANTORS:    
 
                HORIZON LINES, LLC, as Issuer    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
        [OTHER GRANTORS]    
 
                COLLATERAL AGENT:    
 
                U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Horizon Lines
Trademark Security Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
Trademark Registrations/Applications

                              Application/     Grantor   Country   Mark  
Registration No.   App/Reg Date                  

Trade Names
Common Law Trademarks
Trademarks Not Currently In Use
Trademark Licenses

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
PLEDGED INTERESTS ADDENDUM
This Pledged Interests Addendum, dated as of                           ,
201      (this “Pledged Interests Addendum”), is delivered pursuant to Section 6
of the Security and Pledge Agreement referred to below. The undersigned hereby
agrees that this Pledged Interests Addendum may be attached to that certain
Security and Pledge Agreement, dated as of October 5, 2011, (as amended,
restated, supplemented, or otherwise modified from time to time, the “Security
and Pledge Agreement”), made by the undersigned, together with the other
Grantors named therein, to U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent.
Initially capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Security and Pledge Agreement or, if not defined
therein, in the Indenture. The undersigned hereby agrees that the additional
interests listed on Schedule I shall be and become part of the Pledged Interests
pledged by the undersigned to Collateral Agent in the Security and Pledge
Agreement and any pledged company set forth on Schedule I shall be and become a
“Pledged Company” under the Security and Pledge Agreement, each with the same
force and effect as if originally named therein.
This Pledged interests Addendum is a Note Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.
The undersigned hereby certifies that the representations and warranties set
forth in Section 5 of the Security and Pledge Agreement of the undersigned are
true and correct as to the Pledged Interests listed herein on and as of the date
hereof.
THE VALIDITY OF THIS PLEDGED INTERESTS ADDENDUM, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PLEDGED INTERESTS ADDENDUM SHALL BE TRIED AND LITIGATED ONLY IN THE STATE,
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION

 

 



--------------------------------------------------------------------------------



 



WHERE COLLATERAL AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. COLLATERAL AGENT AND EACH GRANTOR WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS PLEDGED INTERESTS ADDENDUM OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
COLLATERAL AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
PLEDGED INTERESTS ADDENDUM MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
[signature page follows]

 

2 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

                  GRANTORS:    
 
                HORIZON LINES, LLC, as Issuer    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
        [OTHER GRANTORS]    
 
                COLLATERAL AGENT:    
 
                U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Horizon Lines
Pledged Interests Addendum to Security Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
PLEDGED INTERESTS ADDENDUM
Pledged Interests

                                      Percentage         Name of Pledged  
Number of   Class of   of Class   Certificate Name of Grantor   Company  
Shares/Units   Interests   Owned   Nos.                      

Horizon Lines
Pledged Interests Addendum to Security Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Vessel Fleet Mortgage

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SUB-AGENCY APPOINTMENT
This SUB-AGENCY APOINTMENT (this “Appointment”), is entered into as of
                       , 20  , by and among U.S. BANK NATIONAL ASSOCIATION as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent”),
                                         as sub-agent for the Collateral Agent
(the “Sub-Agent”) in respect of the Defined Responsibilities (the “Sub-Agent”)
and Horizon Lines, LLC and the other grantors listed on the signature pages
hereof (collectively and together with Horizon Lines, LLC, the “Grantors”).
W I T N E S S E T H:
WHEREAS, the Collateral Agent entered into that certain Security and Pledge
Agreement, dated as of October 5, 2011 among the Grantors and those additional
Persons that become parties thereto after the date thereof by executing a
joinder thereto and the Collateral Agent (the “Security Agreement”);
WHEREAS, Section 29 of the Security Agreement authorizes the Collateral Agent
to: (i) perform any of its duties; and (ii) exercise any of its rights and
remedies, in each case provided for therein, in the other Secured Documents, or
otherwise available to it, by or through a sub-agent;
WHEREAS, the Sub-Agent is willing to serve as the sub-agent of the Collateral
Agent in respect of the Defined Responsibilities and the Collateral Agent wishes
to appoint the Sub-Agent to serve in such capacity; and
WHEREAS, the Grantors are willing to facilitate the appointment of the Sub-Agent
and the performance by the Sub-Agent of the Defined Responsibilities,
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the Collateral Agent, the Sub-Agent and the Grantors
agree as follows:
1. All initially capitalized terms used herein (including in the preamble and
recitals hereof) without definition shall have the meanings ascribed thereto or
as otherwise provided in the Security Agreement.
2. The Collateral Agent, pursuant to Section 29 of the Security Agreement,
hereby appoints the Sub-Agent as its agent to: [Describe Defined
Responsibilities]. (the “Defined Responsibilities”)

 

 



--------------------------------------------------------------------------------



 



3. The Issuer agrees to indemnify Sub-Agent from and against all claims,
lawsuits and liabilities (including reasonable attorneys fees’, agents’ and
professional advisors’ fees and expenses) arising out of or resulting from this
Appointment, except claims, losses or liabilities resulting from the gross
negligence or willful misconduct of the Sub-Agent as determined by a final
non-appealable order of a court of competent jurisdiction. This provision shall
survive the termination of this Appointment and the Security Agreement and the
repayment of the Secured Obligations.
4. The Issuer, shall, upon demand, pay to Sub-Agent all the reasonable and
documented expenses which Sub- Agent may incur in connection with the
administration of this Defined Responsibilites.
5. By execution hereof, the Sub-Agent accepts its appointment as agent for the
Collateral Agent and agrees to perform the Defined Responsibilities and to
otherwise comply with the terms and conditions of the Security Agreement
applicable to the Defined Responsibilities as if it were a party thereto.
6. Either the Collateral Agent or the Sub-Agent may terminate this appointment
by giving written notice of termination thirty (30) Business Days prior to the
effective date of termination; provided that prior to the effectiveness of any
termination, Collateral Agent shall appoint a new Sub-Agent to serve as the sub
agent of the Collateral Agent in respect of the Defined Responsibilities. In any
event, this appointment shall terminate on the termination of the Security
Agreement.
[signature pages follow]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Appointment to be
executed and delivered as of the day and year first above written.

                  COLLATERAL AGENT:    
 
                U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



                  SUB-AGENT:    
 
                                                        , as Sub-Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



              GRANTORS:   HORIZON LINES, LLC, a Delaware corporation, as Grantor
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                [OTHER GRANTORS]    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF LANDLORD’S DISCLAIMER AND CONSENT
Dated: __________ __, 20__
Reference is made to:
(1) the Indenture, dated as of October 5, 2011 among Horizon Lines, LLC, a
Delaware corporation (the “Issuer”), Horizon Lines, Inc. (“Parent”) and certain
of Parent’s subsidiaries party thereto as guarantors (together with the Issuer,
individually and collectively, “Company”) and U.S. Bank National Association, a
national banking association, as Trustee and Collateral Agent (as it may be
amended from time to time, the “Indenture”), pursuant to which the Issuer has
issued the Second Lien Senior Secured Notes due 2016 (the “Notes”); and
(2) the Security and Pledge Agreement, dated as of October 5, 2011 among Company
and U.S. Bank National Association, a national banking association, as
Collateral Agent (the “Agent”) (as it may be amended from time to time, the
“Security Agreement”), pursuant to which certain obligations of Company in
respect of the Notes and in respect of certain other indebtedness permitted
under the Indenture were secured by Company’s property including accounts,
chattel paper, commercial tort claims, deposit accounts, documents, equipment,
farm products, general intangibles, instruments, inventory, investment property,
letter-of-credit rights, letters of credit, money, books and records and any
other personal property (collectively, the “Collateral”).
For other good and valuable consideration
                                        , a
                                         (“Landlord”), hereby certifies and
agrees for the benefit of Agent as follows:
1. Premises; Lease. Landlord owns certain premises, described in Exhibit A
attached hereto (the “Premises”) and has leased the Premises to Company pursuant
to a lease (the “Lease”). The Lease is in full force and effect and Company is
not in default of any provision of the Lease.
2. Disclaimer. Landlord does not own, and hereby releases and disclaims, any
interest, including any statutory or common law lien, in any Collateral.
Notwithstanding the preceding sentence, Landlord does not hereby disclaim any
interest in fixtures and tenant improvements which are necessary for the
operation of the Premises as opposed to the operation of Company’s business.
3. Agent Not Liable for Borrower’s Obligations. Landlord acknowledges that
except as set forth in Paragraph 6 hereof, Agent shall have no duty, obligation
or liability whatsoever for rent or otherwise with respect to the possession,
occupancy or use of the Premises.

 

 



--------------------------------------------------------------------------------



 



4. Agent’s Right to Occupy Premises. Landlord consents to any right of
possession of the Premises that Company may now or hereafter grant to Agent. In
addition, notwithstanding any cancellation or termination of the Lease, action
to evict Company, or repossession of the Premises, Landlord grants Agent the
right to possess, occupy and use the Premises for purposes of holding,
processing, manufacturing, selling, using, storing, liquidating, realizing upon
or otherwise disposing of the Collateral, and for related and incidental
purposes, for up to 120 days from the date on which Landlord acquires possession
of the Premises from Company through cancellation or termination of the Lease,
eviction or otherwise. Any extensions of the foregoing period shall be with the
written consent of Landlord and at the same rate of Rent (as defined in
Paragraph 6 below); except that Agent’s right to occupy the Premises pursuant to
the foregoing shall be automatically extended, at Agent’s request and subject to
payment of the Rent (as defined in Paragraph 6 below), for any period Agent is
prohibited from exercising its rights to remove the Collateral due to imposition
of the automatic stay under the United States Bankruptcy Code or due to any
restriction or limitation under any other bankruptcy, insolvency or other law
affecting the rights of creditors.
5. Right to Cancel Lease. Subject to Paragraph 7 hereof, Landlord reserves in
all respects the right to cancel or terminate the Lease, for nonpayment of rent
or otherwise, whether or not Agent is in possession of the Premises.
6. Agent’s Obligations. If Agent takes possession of or occupies the Premises at
any time, Agent shall pay Rent (as defined below) to Landlord prorated for the
period during which Agent has possession of or occupies the Premises (but in any
event not less than fifteen (15) calendar days). In no event, however, shall
Agent be obligated to pay Rent for any period to the extent Company has paid
Rent for such period. For the purposes of this Paragraph 6, “Rent” means the
amount of the base rent and common area charges owed by Company to Landlord
under the Lease prorated for the period during which Agent has possession of or
occupies the Premises (but in any event not less than fifteen (15) calendar
days).
7. Notice to Agent. Landlord agrees to give Agent notice : (a) of any breach of
the Lease by Company, at the same time as Landlord shall give notice of such
breach to Company; (b) of any legal action which Landlord may commence to evict
Company from the Premises or to terminate or limit Company’s right to use,
possess or lease the Premises, promptly upon the commencement of any such
action; (c) of any cancellation or termination of the Lease, at least 15 days
before such cancellation, stating the grounds for cancellation or termination;
(d) of any change in the ownership of the Premises and the name and address of
each new owner of the Premises, at least 15 days before any such change in
ownership; and (e) of the date Landlord acquires possession of the Premises from
Company through cancellation or termination of the Lease, eviction or otherwise.
Failure to give notice to Agent shall not give rise to any defense to Landlord’s
action against Company and shall not preclude Landlord from taking any action or
obtaining any relief against Company under the Lease. All notices to Agent shall
be deemed given when received by Agent at:
U.S. Bank National Association
[     ]
Attention: [     ]

 

 



--------------------------------------------------------------------------------



 



8. Miscellaneous. This Disclaimer and Consent shall be governed by and construed
in accordance with the substantive laws (other than conflict laws) of
                                        . This Disclaimer and Consent may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. No failure on the part of
Agent to exercise, and no delay in exercising any right, power or remedy
hereunder shall operate as a waiver of such right, power or remedy; nor shall
any single or partial exercise of any right, power or remedy hereunder preclude
any other or further exercise of such right, power or remedy or the exercise of
any other right, power or remedy. This Disclaimer and Consent expresses
completely, exclusively and finally all the agreements, conditions and covenants
of the parties and does not need evidence (written or oral) of prior,
contemporaneous or subsequent statements or representations (express or implied)
to reflect the intentions of the parties. This Disclaimer and Consent may not be
supplemented or modified except in writing. This Disclaimer and Consent inures
to the benefit of Agent its participants, successors and assigns, and binds
Landlord, and its respective successors and assigns. Landlord will use
commercially reasonable efforts to notify any successor or assign of the terms
of this Disclaimer and Consent. This Disclaimer and Consent does not imply a
commitment to lend and shall be binding as long as any credit facility remains
outstanding, or any obligations of Company to Agent remain outstanding or are
subject to being set aside, recovered, rescinded or required to be returned for
any reason. THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED ON OR PERTAINING TO THIS DISCLAIMER AND CONSENT.
9. Other Agents. Notwithstanding anything herein to the contrary, (i) upon
Landlord’s receipt of Agent’s written notice to deem the Second Lien Collateral
Agent (as defined below) as Agent’s successor hereunder, the Second Lien
Collateral Agent shall succeed the Agent for all purposes hereunder and shall
thereafter have the exclusive right to exercise all the rights of “Agent”
hereunder in the place and stead of the Agent, [and] (ii) thereafter, upon
Landlord’s receipt of the Second Lien Collateral Agent’s written notice to deem
the Convertible Notes Collateral Agent (as defined below) as the Second Lien
Collateral Agent’s successor hereunder, the Convertible Notes Collateral Agent
shall succeed the Second Lien Collateral Agent for all purposes hereunder and
shall thereafter have the exclusive right to exercise all the rights of “Agent”
hereunder in the place and stead of the Second Lien Collateral Agent[ and
(iii) thereafter, upon Landlord’s receipt of the Convertible Notes Collateral
Agent’s written notice to deem the ABL Agent (as defined below) as the
Convertible Notes Collateral Agent’s successor hereunder, the ABL Agent shall
succeed the Convertible Notes Collateral Agent for all purposes hereunder and
shall thereafter have the exclusive right to exercise all the rights of “Agent”
hereunder in the place and stead of the Convertible Notes Collateral Agent] 1.
“Second Lien Collateral Agent” means U.S. Bank National Association, not in its
individual capacity, but solely as collateral agent for certain holders of
Second Lien Senior Secured Notes under that certain Indenture (as amended from
time to time), dated as of October 5, 2011, by and between Issuer, Parent and
certain of Parent’s subsidiaries and U.S. Bank National Association, not in its
individual capacity, but solely as trustee and collateral agent.
 

      1  
To be omitted to the extent the ABL Agent has obtained a separate Landlord’s
Disclaimer and Consent (or equivalent document).

 

 



--------------------------------------------------------------------------------



 



“Convertible Notes Collateral Agent” means U.S. Bank National Association, not
in its individual capacity, but solely as collateral agent for certain holders
of 6.00% Series A Convertible Senior Secured Notes due 2017 and 6.00% Series B
Mandatorily Convertible Senior Secured Notes under that certain Indenture (as
amended from time to time), dated as of October 5, 2011, by and between Parent
and certain of Parent’s subsidiaries and U.S. Bank National Association, not in
its individual capacity, but solely as trustee and collateral agent.
[“ABL Agent” means Wells Fargo Capital Finance, LLC, as collateral agent for
certain lenders under that certain credit agreement (as amended from time to
time), dated as of October 5, 2011, among Parent, Issuer, the lenders party
thereto and Wells Fargo Capital Finance, LLC, as collateral agent.]
[signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Landlord’s Disclaimer and
Consent to be executed by its respective officer thereunto duly authorized, as
of the date first above written.

                      By:                                           ,    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:  
 
   
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
LANDLORD’S DISCLAIMER AND CONSENT
The Premises described in the referenced document are located in
                                          and are described as follows:

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Form of Control Agreement
AGREEMENT (this “Agreement”), dated as of October      , 2011, by and among
                                         (“Company”), Wells Fargo Capital
Finance, LLC (“First Lien Agent”), U.S. Bank National Association, not in its
individual capacity, but solely as collateral agent for the holders of the
Company’s 11.00% First Lien Senior Secured Notes (in such capacity, “Second Lien
Agent”), U.S. Bank National Association, not in its individual capacity, but
solely as collateral agent for the holders of the Company’s Second Lien Senior
Secured Notes (in such capacity, “Third Lien Agent”), U.S. Bank National
Association, not in its individual capacity, but solely as collateral agent for
the holders of Horizon Lines, Inc.’s Convertible Notes (in such capacity,
“Fourth Lien Agent”) (First Lien Agent, Second Lien Agent, Third Lien Agent and
Fourth Lien Agent collectively referred to as “Agents”) and
                                         (“Depositary”).
The parties hereto refer to Account No.                                         
in the name of Company maintained at Depositary (the “Account”) and hereby agree
as follows:
1.  
(a) Company and Agents notify Depositary that by separate agreements Company has
granted First Lien Agent, Second Lien Agent, Third Lien Agent and Fourth Lien
Agent each a security interest in the Account and all funds on deposit from time
to time therein. Depositary acknowledges being so notified.
(b) As used herein, “Control Agent” shall mean First Lien Agent until the first
Resignation Effective Time hereunder effected by First Lien Agent pursuant to
the terms of the following sentence, at which time “Control Agent” shall mean
Second Lien Agent until the second Resignation Effective Time hereunder, at
which time “Control Agent” shall mean Third Lien Agent until the third
Resignation Effective Time hereunder, at which time “Control Agent” shall mean
Fourth Lien Agent. For the purposes hereof, the “Resignation Effective Time”
shall be the opening of business on the second Business Day next succeeding the
Business Day on which a notice purporting to be signed by the applicable Control
Agent (the “Resigning Agent”) in substantially the same form as Exhibit A,
attached hereto, with a copy of this Agreement attached thereto (a “Resignation
Notice”), is actually received by the unit of Depositary (identified on the
signature page hereto) to whom the notice is required hereunder to be addressed;
provided, however, that if any such notice is so received after 12:00 noon,
Eastern time, on any Business Day, the Resignation Effective Time shall be the
opening of business on the third Business Day next succeeding the Business Day
on which such receipt occurs; and, provided further, that a “Business Day” is
any day other than a Saturday, Sunday or other day on which Depositary is or is
authorized or required by law to be closed. On and after each Resignation
Effective Time, Depositary shall cease honoring instructions from the applicable
Resigning Agent and begin honoring the instructions of the new Control Agent
pursuant to this Agreement. As of each Resignation Effective Time, the
applicable Resigning Agent who triggered such Resignation Effective Time will no
longer be an Agent under this Agreement. All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

 



--------------------------------------------------------------------------------



 



(c) Depositary hereby confirms that the Account is a demand deposit account
maintained by Company with Depositary in Depositary’s ordinary course of
business and that Depositary is a national banking association. As of the
effective date of this Agreement, except for this Agreement and the applicable
Account Documentation, (i) Depositary is not currently entered into any
agreement with any person or entity pursuant to which Depositary is obligated to
comply with instructions as to the disposition of funds from the Account and
(ii) for the duration of the Agreement Depositary shall not, without the prior
written consent of Agents, enter into any agreement with any other person or
entity pursuant to which Depositary is obligated to comply with instructions as
to the disposition of funds from the Account.
2. Prior to the Effective Time (as defined below) Depositary shall honor all
withdrawal, payment, transfer or other fund disposition or other instructions
which the Company is entitled to give under the Account Documentation (as
hereinafter defined) (collectively, “instructions”) received from the Company
(but not those from Agents) concerning the Account. On and after the Effective
Time (and without Company’s consent), Depositary shall honor all instructions
received from Control Agent (as defined above) (but not those from Company)
concerning the Account and Company shall have no right or ability to access or
withdraw or transfer funds from the Account. Depositary acknowledges that on and
after the Effective Time Depositary will comply with instructions originated by
the Control Agent directing disposition of the funds in the Account without
further consent by Company.
For the purposes hereof, the “Effective Time” shall be the opening of business
on the second Business Day next succeeding the Business Day on which a notice
purporting to be signed by Control Agent in substantially the same form as
Exhibit B, attached hereto, with a copy of this Agreement attached thereto (a
“Shifting Control Notice”), is actually received by the unit of Depositary
(identified on the signature page hereto) to whom the notice is required
hereunder to be addressed; provided, however, that if any such notice is so
received after 12:00 noon, Eastern time, on any Business Day, the “Effective
Time” shall be the opening of business on the third Business Day next succeeding
the Business Day on which such receipt occurs.
Notwithstanding the foregoing: (i) all transactions involving or resulting in a
transaction involving the Account duly commenced by Depositary or any affiliate
prior to the Resignation Effective Time and/or Effective Time and so consummated
or processed thereafter shall be deemed not to constitute a violation of this
Agreement; (ii) Depositary and/or any affiliate may (at its discretion and
without any obligation to do so) (x) cease honoring Company’s instructions
and/or commence honoring solely Control Agent’s instructions concerning the
Account at any time or from time to time after it becomes aware that Control
Agent has sent to it a Shifting Control Notice but prior to the Effective Time
therefor (including without limitation halting, reversing or redirecting any
transaction referred to in clause (i) above), or (y) deem a Shifting Control
Notice to be received by it for purposes of the foregoing paragraph prior to the
specified unit’s actual receipt if otherwise actually received by Depositary (or
if such Shifting Control Notice does not comply with the form attached hereto as
Exhibit B or does not attach an appropriate copy of this Agreement), with no
liability whatsoever to Company or any other party for doing so; and (iii)
Depositary and/or any affiliate may (at its discretion and without any
obligation to do so) cease honoring the applicable Resigning Agent’s
instructions and/or commence honoring solely the new Control Agent’s
instructions concerning the Account at any time after it receives a Resignation
Notice from such Resigning Agent but prior to the Resignation Effective Time.
3. This Agreement supplements, rather than replaces, Depositary’s deposit
account agreement, terms and conditions and other standard documentation in
effect from time to time with respect to the Account or services provided in
connection with the Account (the “Account Documentation”), which Account
Documentation will continue to apply to the Account and such services, and

 

 



--------------------------------------------------------------------------------



 



the respective rights, powers, duties, obligations, liabilities and
responsibilities of the parties thereto and hereto, to the extent not expressly
conflicting with the provisions of this Agreement (however, in the event of any
such conflict, the provisions of this Agreement shall control). Prior to issuing
any instructions on or after the Effective Time, Control Agent shall provide
Depositary with such documentation as Depositary may reasonably request to
establish the identity and authority of the individuals issuing instructions on
behalf of Control Agent. Control Agent may request the Depositary to provide
other services (such as automatic daily transfers) with respect to the Account
on or after the Effective Time; however, if such services are not authorized or
otherwise covered under the Account Documentation, Depositary’s decision to
provide any such services shall be made in its sole discretion (including
without limitation being subject to Company and Control Agent executing such
Account Documentation or other documentation as Depositary may require in
connection therewith).
4. 
(a) In the event that Depositary has or subsequently obtains by agreement,
operation of law or otherwise a security interest in the Account, Depositary
hereby agrees that such security interest shall be subordinate to that of the
Agents and agrees not to exercise or claim any right of offset, banker’s lien or
other like right against the Account for so long as this Agreement is in effect
except with respect to (i) returned or charged-back items, reversals or
cancellations of payment orders and other electronic fund transfers or other
corrections or adjustments to the Account or transactions therein,
(ii) overdrafts in the Account or (iii) Depositary’s charges, fees and expenses
with respect to the Account or the services provided hereunder.
(b) [Upon the occurrence of any of the items referred to in clauses (i)-(iii),
inclusive, of the preceding sentence (any such item, a “Returned Item”),
Depositary shall first attempt to obtain reimbursement therefor from the Account
or the Company; however, if Depositary fails to obtain any such reimbursement
within 20 days after the occurrence of such Returned Item, then Control Agent
shall reimburse Depositary the amount of such Returned Item within 20 days after
Control Agent’s receipt of a written request therefor from Depositary (so long
as such request is made within 60 days after any funds attributable to such
Returned Item have been wire transferred to the Control Agent’s account and in
any event prior to termination of this Agreement); provided that the Control
Agent’s obligations under this sentence shall be limited to the aggregate amount
transferred from the Account on the instructions of the Control Agent (but only
to the extent actually received by the Control Agent and still in possession of
Control Agent at the time of Depositary’s demand from Control Agent) pursuant to
this Agreement.]1
5. Notwithstanding anything to the contrary in this Agreement: (i) Depositary
shall have only the duties and responsibilities with respect to the matters set
forth herein as is expressly set forth in writing herein and shall not be deemed
to be an agent, bailee or fiduciary for any party hereto; (ii) Depositary shall
be fully protected in acting or refraining from acting in good faith without
investigation on any notice (including without limitation a Shifting Control
Notice), instruction or request purportedly furnished to it by Company or
Control Agent in accordance with the terms hereof, in which case the parties
hereto agree that Depositary has no duty to make any further inquiry whatsoever;
(iii) it is hereby acknowledged and agreed that Depositary has no knowledge of
(and is not required to know) the terms and provisions of the separate
agreements referred to in paragraph 1 above or any other related documentation
or whether any actions by Agents (including without limitation the sending of a
 

      1  
Subject to negotiation between Agents and Depositary.

 

 



--------------------------------------------------------------------------------



 



Shifting Control Notice), Company or any other person or entity are permitted or
a breach thereunder or consistent or inconsistent therewith, (iv) Depositary
shall not be liable to any party hereto or any other person for any action or
failure to act under or in connection with this Agreement except to the extent
such conduct constitutes its own breach, willful misconduct or negligence (and
to the maximum extent permitted by law, shall under no circumstances be liable
for any incidental, indirect, special, consequential or punitive damages);
(v) Depositary shall not be liable for losses or delays caused by force majeure,
interruption or malfunction of computer, transmission or communications
facilities, labor difficulties, court order or decree, the commencement of
bankruptcy or other similar proceedings or other matters beyond Depositary’s
reasonable control.
6. [Company hereby agrees to indemnify, defend and save harmless Depositary
against any loss, liability or expense (including reasonable and documented
out-of-pocket fees and disbursements of counsel) (collectively, “Covered Items”)
incurred in connection with this Agreement or the Account (except to the extent
due to Depositary’s willful misconduct or gross negligence) or any interpleader
proceeding relating thereto or incurred as a result of following Company’s or
Agents’ direction or instruction. Control Agent hereby agrees to indemnify,
defend and save harmless Depositary against any Covered Items incurred (i) on or
after the Effective Time in connection with this Agreement or the Account
(except to the extent due to Depositary’s willful misconduct or negligence) or
any interpleader proceeding related thereto as a result of following Control
Agent’s direction or instruction (including without limitation Depositary’s
honoring of a Shifting Control Notice) or (ii) due to any claim by Control Agent
of an interest in the Account or the funds on deposit therein. Company agrees to
promptly reimburse the Control Agent for any amounts paid to Depositary pursuant
to the preceding sentence due to Company’s negligence or willful misconduct.
Notwithstanding anything to the contrary contained in this Agreement, and for
the avoidance of doubt, the obligation of the Control Agent to indemnify or
reimburse the Depositary under the terms of this Agreement, shall be (i) an
obligation of the Control Agent solely in its capacity as administrative agent
under the Credit Agreement or collateral agent under the applicable Indenture;
(ii) limited solely to funds available under the Credit Agreement or the
applicable Indenture, at any point in time; (iii) limited solely to the scope of
the Control Agent’s request of the Depositary; and (iv) not applicable in the
event of negligent or intentional misconduct of the Depositary. The obligation
of the Control Agent to indemnify, or to reimburse or pay any amounts, under the
terms of this Agreement shall not be an obligation of Wells Fargo Capital
Finance, LLC or U.S. Bank National Association in its individual or corporate
capacities. No such indemnification, reimbursement or other payment by the
Control Agent shall prejudice its indemnification or other rights against the
Company under the provisions of the Credit Agreement or Indentures, as
applicable. For purposes herein, “Credit Agreement” shall mean the Credit
Agreement between the Company and the First Lien Agent; and “Indentures” shall
mean collectively, the Indenture between the Company and the Second Lien Agent
with respect to the Company’s 11.00% First Lien Senior Secured Notes, the
Indenture between the Company and the Third Lien Agent with respect to the
Company’s Second Lien Senior Secured Notes and the Indenture between Horizon
Lines, Inc. and the Third Lien Agent with respect to Horizon Lines, Inc.’s
Convertible Notes, in each case as any such Credit Agreement or Indenture may be
amended, restated, supplemented or otherwise modified from time to time.]2
 

      2  
Subject to negotiation between Agents and Depositary.

 

 



--------------------------------------------------------------------------------



 



7. Depositary may terminate this Agreement (i) in its discretion upon the
sending of at least thirty (30) days’ advance written notice to the other
parties hereto or (ii) because of a material breach by Company or Agents of any
of the terms of this Agreement or the Account Documentation, upon the sending of
at least five (5) days advance written notice to the other parties hereto. The
Control Agent shall have the right, in its sole discretion, to terminate this
Agreement upon the sending of at least three (3) days advance written notice to
the other parties, provided that Depositary may shorten or waive the requirement
that the Control Agent’s notice be in advance and any such shortening or waiver
shall be binding on all parties. Without limiting the rights of the Control
Agent as set forth in the preceding sentence, each Agent, as to itself, prior to
the applicable Resignation Effective Time for such Agent, may at any time be
released from the Agreement with respect only to such Agent’s rights hereunder
upon sending at least three (3) days advance written notice to the other
parties, provided that (i) in the event three of the four Agents have been
released from the Agreement the remaining Agent will no longer have the right to
send a Resignation Notice or be released from the Agreement but may terminate
the Agreement upon sending at least three (3) days advance written notice to the
other parties, and (ii) Depositary may shorten or waive the requirement that
such Agent’s notice be in advance and any such shortening or waiver shall be
binding on all parties. Any other termination or any amendment or waiver of this
Agreement shall be effected solely by an instrument in writing executed by all
the parties hereto. The provisions of paragraphs 4(b), 5 and 6 above shall
survive any such termination or resignation under paragraph 1(b) of this
Agreement.
8. Company shall compensate Depositary for the opening and administration of the
Account and services provided hereunder in accordance with Depositary’s fee
schedules from time to time in effect. Payment will be effected by a direct
debit to the Account.
9. This Agreement: (i) may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument; (ii) shall become effective when
counterparts hereof have been signed by the parties hereto; and (iii) shall be
governed by and construed in accordance with the laws of the State of New York.
Regardless of any provision in any other agreement, for purposes of the UCC, the
State of New York shall be deemed to be Depositary’s jurisdiction (within the
meaning of Section 9-304 of the UCC) and the Account shall be governed by the
laws of the State of New York. ALL PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING RELATING TO THE ACCOUNT OR THIS AGREEMENT. All
notices under this Agreement (i) shall be in writing and sent (including via
emailed pdf or similar file or facsimile transmission) to the parties hereto at
their respective addresses, email addresses or fax numbers set forth below (or
to such other address, email address or fax number as any such party shall
designate in writing to the other parties from time to time.
10. Depositary will make available, at Company’s expense, Depositary’s standard
bank statement covering the deposits to and withdrawals from the Account to the
Control Agent, with copies to the other Agents, in accordance with the
provisions of Section 9 above.
[Signatures on following page]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
                                        
By:                                        Date:
Name:
Title:
Address for Notices:
4064 Colony Road, Suite 200
Charlotte, NC 28211
Attention:
Phone No.:
Email Address:
Fax No.:
WELLS FARGO CAPITAL FINANCE, LLC
By:                                        Date:
Name:
Title:
Address for Notices:
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404
Attention: Treasury Department
Phone No.: 310-453-7300
Email Address:
Fax No.: 310-453-7420

 

 



--------------------------------------------------------------------------------



 



U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity, but solely as
collateral agent for the holders of the Company’s 11.0% First Lien Secured Notes
By:                                        Date:
Name:
Title:
Address for Notices:
Email Address:
Fax No.:
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity, but solely as
collateral agent for the holders of the Company’s Second Lien Senior Secured
Notes
By:                                        Date:
Name:
Title:
Address for Notices:
Email Address:
Fax No.:

 

 



--------------------------------------------------------------------------------



 



U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity, but solely as
collateral agent for the holders of Horizon Lines, Inc.’s Convertible Notes
By:                                        Date:
Name:
Title:
Address for Notices:
Email Address:
Fax No.:
                                        
By:                                        Date:
Name:
Title:

      Address For Shifting Control, Resignation and Termination Notices:  
Address for all other Notices and instructions:

 

 



--------------------------------------------------------------------------------



 



Exhibit A RESIGNATION NOTICE
Date:
Address:
Attention:
Re: Blocked Account Control Agreement dated as of                        , 201  
(the “Agreement”), by and among                                         
(“Company”), Wells Fargo Capital Finance, LLC (“First Lien Agent”), U.S. Bank
National Association, as Second Lien Agent (“Second Lien Agent”), U.S. Bank
National Association, as Third Lien Agent (“Third Lien Agent”), U.S. Bank
National Association, as Fourth Lien Agent (“Fourth Lien Agent”) (First Lien
Agent, Second Lien Agent, Third Lien Agent and Fourth Lien Agent collectively
referred to as “Agents”) and                                         
(“Depositary”) relating to Account(s) .
Ladies and Gentlemen:
The [First Lien] [Second Lien] [Third Lien] Agent notifies Depositary that it
shall cease to be a party hereto or an “Agent” hereunder (and that any
requirement hereunder requiring notice to or the consent of [First Lien] [Second
Lien] [Third Lien] Agent shall instead be deemed to require notice to or the
consent of [Second Lien] [Third Lien] [Fourth Lien] Agent). This constitutes a
Resignation Notice as referred to in paragraph 1(b) of the Agreement, a copy of
which is attached hereto.

              [[FIRST LIEN] [SECOND LIEN] [THIRD LIEN] AGENT]
 
       
 
  By:   Date:
 
       
 
  Name:    
 
       
 
  Title:    

 

 



--------------------------------------------------------------------------------



 



Exhibit B SHIFTING CONTROL NOTICE
Date:
Address:
Attention:
Re: Blocked Account Control Agreement dated as of                        ,
201  , (the “Agreement”) by and among                                         
(“Company”), Wells Fargo Capital Finance, LLC (“First Lien Agent”), U.S. Bank
National Association, as Second Lien Agent (“Second Lien Agent”), for U.S. Bank
National Association, as Third Lien Agent (“Third Lien Agent”), for U.S. Bank
National Association, as Fourth Lien Agent (“Fourth Lien Agent”) (First Lien
Agent, Second Lien Agent, Third Lien Agent and Fourth Lien Agent collectively
referred to as “Agents”) and                                         
(“Depositary”) relating to Account(s)
Ladies and Gentlemen:
This constitutes a Shifting Control Notice as referred to in paragraph 2 of the
Agreement, a copy of which is attached hereto.

              [NAME OF NOTICE AGENT]
 
       
 
  By:   Date:
 
       
 
  Name:    
 
       
 
  Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF ASSIGNMENT OF GOVERNMENT CONTRACT
INSTRUMENT OF ASSIGNMENT
Reference is made to the Indenture, dated as of October 5, 2011 among Horizon
Lines, LLC, a Delaware corporation (the “Issuer”), Horizon Lines, Inc.
(“Parent”) and certain of Parent’s subsidiaries party thereto as guarantors
(collectively, with the Issuer and the Parent, the “Grantors”), and U.S. Bank
National Association, a national banking association, as Trustee and Collateral
Agent (as it may be amended from time to time, the “Indenture”), pursuant to
which the Issuer has issued the Second Lien Senior Secured Notes due 2016.
ASSIGNMENT (this “Agreement”), dated as of [                    ] by and among
[                                        ], with its chief executive offices at
4064 Colony Road, Suite 200, Charlotte, NC 28211 (the “Assignor”) in favor of
the Assignee, as Collateral Agent for the Secured Parties. All initially
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Security Agreement or, if not defined therein, in the Indenture.
STATEMENT OF PURPOSE
WHEREAS, in order to induce the Collateral Agent (the “Assignee”) to enter into
the Indenture and to induce the Holders to purchase the Notes, the Grantors have
executed and delivered to Assignee, for the benefit of the Secured Parties, that
certain Security Agreement, dated as of October 5, 2011 (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and
WHEREAS, pursuant to the Security Agreement, the Assignor is required to execute
and deliver to Assignee, for the benefit of the Secured Parties, this Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the Assignor hereby
agrees with the Assignee, for the benefit of the Secured Parties, as follows:
SECTION 1. Assignment. The Assignor hereby sells, assigns and transfers to the
Assignee, for the benefit of the Secured Parties, all of the Assignor’s rights,
title and interest in and to all moneys due and to become due from the United
States of America, or from any Agency or Department thereof, together with all
rights to receive the same, under a certain Contract No. [                    ],
dated as of [                    ] (as amended, restated, supplemented or
otherwise modified from time to time, the “Contract”) between the United States
of America acting through [                    ] and the Assignor, including any
letter of intent, letter of award, letter of acceptance of bid or proposal,
informal or incomplete contract or agreement, order, authorization to commence
performance or similar instrument or communication made or received by the
Assignor in anticipation of or in connection with the Contract.

 

 



--------------------------------------------------------------------------------



 



SECTION 2. Direction of Payment. The Assignor hereby authorizes and directs the
United States of America to make all payments due under the Contract directly to
the Assignee, in accordance with any payment instructions received therefrom, by
checks or other orders, payable to the Assignee, and constitutes and appoints
the Assignee its true and lawful attorney, irrevocably with full power of
substitution for it, in its name or in the name of the Assignor or otherwise, to
ask, require, demand and receive and give acquittance for any and all said
monies due or to become due, and to endorse the name of the Assignor on any
checks, drafts or other orders for the payment of money payable to the Assignor
in payment thereof.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.
[                                        ], as Assignor
By:
Name:
Title:
ATTEST:
By:
Name:
Title: [Assistant] Secretary
(Affix Corporate Seal)
STATE OF                                         
COUNTY OF                                         
On the  _____  day of                     , 20   before me personally appeared
                     to me known, who, being by me duly sworn, did say that he
is the                                          of
[                                        ], Inc.; and that he signed his name
thereto by his free act and deed and acknowledged the said Assignment to be the
free act and deed of said corporation.
Notary Public
My Commission Expires:
                                                            

 

 



--------------------------------------------------------------------------------



 



NOTICE OF ASSIGNMENT OF GOVERNMENT CONTRACT
Dated as of:
TO: [                    ]
[Address]
Reference is made to Contract No. [                    ], dated as of
[                    ] (as amended, restated, supplemented or otherwise modified
from time to time, the “Contract”), between the United States of America acting
through [                                        ] and
[                                         ], with its chief executive offices at
4064 Colony Road, Suite 200, Charlotte, NC 28211 (the “Assignor”).
Moneys due or to become due under the Contract have been assigned to the
undersigned under the provisions of the Assignment of Claims Act of 1940, as
amended, 31 U.S.C. 3727, 41 U.S.C. 15.
A true copy of the Instrument of Assignment, dated as of [                    ]
executed by the Assignor in favor of U.S. Bank National Association, as
collateral agent (the “Assignee”) for the benefit of the Secured Parties (as
defined in the Indenture dated as of October 5, 2011 among Horizon Lines, LLC, a
Delaware corporation (the “Issuer”), Horizon Lines, Inc. (“Parent”) and certain
of Parent’s subsidiaries party thereto as guarantors and the Assignee, as
Trustee and Collateral Agent (as it may be amended from time to time, the
“Indenture”), pursuant to which the Issuer has issued the Second Lien Senior
Secured Notes due 2016), is attached to the original notice.
Payments due or to become due under the Contract should be made to the Assignee.
Please return to the undersigned the three enclosed copies of this Notice of
Assignment with appropriate notations showing the date and hour of receipt, and
signed by the person acknowledging receipt on behalf of the addressee. Please
mail the three copies of this Notice of Assignment and all inquiries and
correspondence regarding this matter to the address specified on the signature
page hereto.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



Very truly yours,
U.S. BANK NATIONAL ASSOCIATION
as Collateral Agent
By:
Name:
Title:
Address of Collateral Agent:
[Acknowledgement Follows]

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT
Receipt of the foregoing Notice of Assignment of Government Contract dated as of
[                                        ] from U.S. Bank National Association,
as Collateral Agent, to the undersigned along with the Assignment of Government
Contract attached thereto (collectively, the “Assignment Documents”) is hereby
acknowledged. The Assignment Documents were received at [                    ]
(a.m.) (p.m.) on [                    ], [     ].
[                    ][Government agency]
By:
Name:
Title:

On behalf of:

 

 